Exhibit 10.1

Hercules Offshore, Inc.

$300,000,000 7.125% Senior Secured Notes due 2017

$200,000,000 10.250% Senior Notes due 2019

PURCHASE AGREEMENT

March 27, 2012

New York, New York

Deutsche Bank Securities Inc.

Credit Suisse Securities (USA) LLC,

Goldman, Sachs & Co.

UBS Securities LLC c/o Deutsche Bank Securities Inc.

Attn: High Yield Debt Syndicate Desk

60 Wall Street- 44th Floor

New York, New York 10005

Ladies and Gentlemen:

Hercules Offshore, Inc., a Delaware corporation (the “Company”) and each of the
Guarantors (as defined herein) agree with you as follows:

1. Issuance of Notes. The Company proposes to issue and sell to Deutsche Bank
Securities Inc., Credit Suisse Securities (USA) LLC, Goldman, Sachs & Co. and
UBS Securities LLC (the “Representatives”) and the other entities listed on
Schedule I hereto (together with the Representatives, the “Initial Purchasers”):
(i) $300,000,000 aggregate principal amount of 7.125% Senior Secured Notes due
2017 (the “Secured Notes”) and (ii) $200,000,000 aggregate principal amount of
10.250% Senior Subordinated Notes (the “Senior Notes” and collectively with the
Senior Secured Notes, the “Notes”). The Company’s obligations under the Secured
Notes and the Secured Indenture (as defined below) will be, jointly and
severally, unconditionally guaranteed (the “ Secured Guarantees”), on a senior
secured basis, by each of the Subsidiaries (as defined below) listed on the
signature pages hereto (collectively, the “Guarantors,” and, together with the
Company, the “Issuers”). The Company’s obligations under the Senior Notes and
the Senior Indenture (as defined below) will be, jointly and severally,
unconditionally guaranteed (the “ Senior Guarantees” and collectively with the
Secured Guarantees, the “Guarantees”), on a senior unsecured basis, by each of
the Guarantors. The Notes and the Guarantees are referred to herein as the
“Securities.” The Secured Notes and Secured Guarantees will be issued pursuant
to an indenture (the “Secured Indenture”), to be dated the Closing Date (as
defined herein), by and between the Issuers and U.S. Bank National Association,
as trustee (the “Secured Trustee”) and collateral agent (the “Collateral
Agent”). The Senior Notes and Senior Guarantees will be issued pursuant to an
indenture (the “Senior Indenture” and together with the Secured Indenture, the
“Indentures”), to be dated the Closing Date (as defined herein), by and between
the Issuers and U.S. Bank National Association, as trustee (the “Senior Trustee”
and together with the Secured Trustee, the “Trustees”).

The Securities will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements under the Securities Act of 1933,
as amended (the “Act”). The Issuers have prepared a preliminary offering
memorandum, dated as of March 20, 2012, (the “Preliminary Offering Memorandum”),
and a pricing supplement thereto dated the date hereof and attached as Exhibit B



--------------------------------------------------------------------------------

hereto (the “Pricing Supplement”). The Preliminary Offering Memorandum and the
Pricing Supplement are herein referred to as the “Pricing Disclosure Package.”
Promptly after the execution of this Purchase Agreement (this “Agreement”), the
Issuers will prepare a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”). Unless stated to the contrary, any references
herein to the terms “Pricing Disclosure Package” and “Final Offering Memorandum”
shall be deemed to refer to and include any information filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), prior to the
date hereof and incorporated by reference therein, and any references herein to
the terms “amend,” “amendment” or “supplement” with respect to the Final
Offering Memorandum shall be deemed to refer to and include any information
filed under the Exchange Act subsequent to the date hereof that is incorporated
by reference therein. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included” or “stated”
(or other references of like import) in the Pricing Disclosure Package
(including the Preliminary Offering Memorandum) or Final Offering Memorandum
shall be deemed to mean and include all such financial statements and schedules
and other information which are incorporated by reference in the Pricing
Disclosure Package or Final Offering Memorandum, as the case may be.

The Initial Purchasers have advised the Issuers that the Initial Purchasers
intend, as soon as they deem practicable after this Agreement has been executed
and delivered, to resell (the “Exempt Resales”) the Securities in private sales
exempt from registration under the Act on the terms set forth in the Pricing
Disclosure Package, solely to (i) persons whom the Initial Purchasers reasonably
believe to be “qualified institutional buyers” (“QIBs”), as defined in Rule 144A
under the Act (“Rule 144A”), in accordance with Rule 144A and (ii) other
eligible purchasers pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S under the Act (“Regulation S”) in
accordance with Regulations S (the persons specified in clauses (i) and (ii),
the “Eligible Purchasers”).

The Secured Notes and the Secured Guarantees will have the benefit of the
security agreements, ship mortgages and other collateral documents and related
agreements, including the Intercreditor Agreement (as defined below), creating
the security interests in the Collateral (as defined below) as contemplated by
the Secured Indenture (collectively, the “Security Documents”), pursuant to
which the Issuers will, among other things, grant security interests in and
first-priority liens on substantially all of the assets of the Company and the
Guarantors securing the Credit Facilities (as defined in the Disclosure Package)
(collectively, the “Collateral”).

This Agreement, the Notes, the Guarantees, the Indentures and the Security
Documents are hereinafter sometimes referred to collectively as the “Note
Documents.” The issuance and sale of the Securities (including the grant of
security interests and liens pursuant to the Security Documents) is referred to
as the “Offering.”

2. Agreements to Sell and Purchase. On the basis of the representations,
warranties and covenants contained in this Agreement, the Issuers agree to issue
and sell to the Initial Purchasers, and on the basis of the representations,
warranties and covenants contained in this Agreement, and subject to the terms
and conditions contained in this Agreement, each of the Initial Purchasers,
severally and not jointly, agrees to purchase from the Issuers, the aggregate
principal amount of the Securities set forth opposite its name on Schedule I
attached hereto. The purchase price for the Secured Notes shall be 98.12% of
their principal amount and the purchase price for the Senior Notes shall be
98.12% of their principal amount.

3. Delivery and Payment. Delivery of, and payment of the purchase price for, the
Securities shall be made at 9:00 a.m., New York time, on April 3, 2012 (such
date and time, the “Closing Date”) at the offices of Cahill Gordon & Reindel
LLP, 80 Pine Street, New York, New York 10005. The Closing Date and the location
of delivery of and the form of payment for the Securities may be varied by
mutual agreement between the Initial Purchasers and the Company.

 

-2-



--------------------------------------------------------------------------------

The Securities shall be delivered by the Issuers to the Initial Purchasers (or
as the Initial Purchasers direct) through the facilities of The Depository Trust
Company (“DTC”) against payment by the Initial Purchasers of the purchase price
therefor by means of wire transfer of immediately available funds to such
account or accounts specified by the Company in accordance with Section 8(i) on
or prior to the Closing Date, or by such means as the parties hereto shall agree
prior to the Closing Date. The Securities shall be evidenced by one or more
certificates in global form registered in such names as the Initial Purchasers
may request upon at least one business day’s notice prior to the Closing Date
and having an aggregate principal amount corresponding to the aggregate
principal amount of the Securities.

4. Agreements of the Issuers. The Issuers jointly and severally, covenant and
agree with the Initial Purchasers as follows:

(a) To furnish the Initial Purchasers and those persons identified by the
Initial Purchasers, without charge, as many copies of the Preliminary Offering
Memorandum, the Pricing Supplement, any Issuer Written Communication (as defined
below) and the Final Offering Memorandum, and any amendments or supplements
thereto, as the Initial Purchasers may reasonably request. The Issuers consent
to the use of the Preliminary Offering Memorandum, the Pricing Supplement and
the Final Offering Memorandum, and any amendments or supplements thereto, by the
Initial Purchasers in connection with Exempt Resales.

(b) As promptly as practicable following the execution and delivery of this
Agreement and in any event not later than the second business day following the
date hereof, to prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. Not to
amend or supplement the Preliminary Offering Memorandum or the Pricing
Supplement without the written consent of the Representatives. Not to amend or
supplement the Final Offering Memorandum prior to the Closing Date unless the
Initial Purchasers shall previously have been advised of such proposed amendment
or supplement at least two business days prior to the proposed use, and shall
not have objected to such amendment or supplement.

(c) Subject to Section 4(q), if, prior to the later of (x) the Closing Date and
(y) the time that the Initial Purchasers have completed their distribution of
the Securities, any event shall occur that, in the judgment of the Issuers or in
the judgment of counsel to the Initial Purchasers, makes any statement of a
material fact in the Final Offering Memorandum, as then amended or supplemented,
untrue or that requires the making of any additions to or changes in the Final
Offering Memorandum in order to make the statements in the Final Offering
Memorandum, as then amended or supplemented, in the light of the circumstances
under which they are made, not misleading, or if it is necessary to amend or
supplement the Final Offering Memorandum to comply with all applicable laws, the
Issuers shall promptly notify the Initial Purchasers of such event and (subject
to Section 4(b)) prepare an appropriate amendment or supplement to the Final
Offering Memorandum so that (i) the statements in the Final Offering Memorandum,
as amended or supplemented, will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances at the Closing Date and at the
time of the sale of Securities, not misleading and (ii) the Final Offering
Memorandum will comply with applicable law.

(d) To qualify or register the Securities under the securities laws of such
jurisdictions as the Initial Purchasers may request and to continue such
qualification in effect so long as required for the Exempt Resales.
Notwithstanding the foregoing, no Issuer shall be required to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or to
execute a general consent to service of process in any such jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

 

-3-



--------------------------------------------------------------------------------

(e) To advise the Initial Purchasers promptly, and if requested by the Initial
Purchasers, to confirm such advice in writing, of the issuance by any securities
commission of any stop order suspending the qualification or exemption from
qualification of any of the Securities for offering or sale in any jurisdiction,
or the initiation of any proceeding for such purpose by any securities
commission or other regulatory authority. The Issuers shall use their reasonable
best efforts to prevent the issuance of any stop order or order suspending the
qualification or exemption of any of the Securities under any securities laws,
and if at any time any securities commission or other regulatory authority shall
issue an order suspending the qualification or exemption of any of the
Securities under any securities laws, the Issuers shall use their reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

(f) Whether or not the transactions contemplated by this Agreement are
consummated, to pay all costs, expenses, fees and disbursements (including fees
and disbursements of counsel and accountants for the Issuers) incurred and
stamp, documentary or similar taxes incident to and in connection with: (i) the
preparation, printing and distribution of the Preliminary Offering Memorandum,
the Pricing Supplement, any Issuer Written Communication (as defined below) and
the Final Offering Memorandum and any amendments and supplements thereto,
(ii) all expenses (including travel expenses) of the Issuers and the Initial
Purchasers in connection with any meetings with prospective investors in the
Securities (including, without limit, road show expenses and the costs of any
chartered airplane used in connection with the road show), (iii) the
preparation, notarization (if necessary) and delivery of the Note Documents and
all other agreements, memoranda, correspondence and documents prepared and
delivered in connection with this Agreement and with the Exempt Resales,
(iv) the issuance, transfer and delivery of the Securities by the Issuers to the
Initial Purchasers, (v) the qualification or registration of the Securities for
offer and sale under the securities laws of the several states of the United
States or provinces of Canada (including, without limitation, the cost of
printing and mailing preliminary and final Blue Sky or legal investment
memoranda and fees and disbursements of counsel (including local counsel) to the
Initial Purchasers relating thereto), (vi) the inclusion of the Securities in
the book-entry system of DTC, (vii) the rating of the Securities by rating
agencies, (viii) the fees and expenses of the Trustee and its counsel, (ix) the
creation and perfection of Liens on the Collateral pursuant to the provisions of
the Security Documents, including filing fees, mortgage recording taxes, and the
reasonable fees and expenses of counsel (including, without limit, the
reasonable fees and expenses of Cahill Gordon & Reindel LLP) in connection
therewith and (x) the performance by the Company of its other obligations under
the Note Documents.

(g) To use the proceeds from the sale of the Notes in the manner described in
the Preliminary Offering Memorandum under the caption “Use of proceeds.”

(h) To do and perform all things required to be done and performed under this
Agreement by them prior to or after the Closing Date and to satisfy all
conditions precedent on their part to the delivery of the Securities.

(i) Not to, and not to permit any Subsidiary to, sell, offer for sale or solicit
offers to buy any security (as defined in the Act) that would be integrated with
the sale of the Securities in a manner that would require the registration under
the Act of the sale of the Securities to the Initial Purchasers or any Eligible
Purchasers.

 

-4-



--------------------------------------------------------------------------------

(j) Not to, and to cause its affiliates (as defined in Rule 144 under the Act)
not to, resell any of the Securities that have been reacquired by any of them.

(k) Not to engage, not to allow any Subsidiary to engage, and to cause its other
affiliates and any person acting on their behalf (other than, in any case, the
Initial Purchasers and any of their affiliates, as to whom the Issuers make no
covenant) not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) in connection
with any offer or sale of the Securities in the United States.

(l) Not to engage, not to allow any Subsidiary to engage, and to cause its other
affiliates and any person acting on their behalf (other than, in any case, the
Initial Purchasers and any of their affiliates, as to whom the Issuers make no
covenant) not to engage, in any directed selling effort with respect to the
Securities, and to comply with the offering restrictions requirement of
Regulation S. Terms used in this Section 4(l) have the meanings given to them by
Regulation S.

(m) From and after the Closing Date, for so long as any of the Securities remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Act and during any period in which the Company is not subject to
Section 13 or 15(d) of the Exchange Act, to make available upon request the
information required by Rule 144A(d)(4) under the Act to (i) any holder or
beneficial owner of Securities in connection with any sale of such Securities
and (ii) any prospective purchaser of such Securities from any such holder or
beneficial owner designated by the holder or beneficial owner. The Company will
pay the expenses of preparing, printing and distributing such documents.

(n) To comply with their obligations under the letter of representations to DTC
relating to the approval of the Securities by DTC for “book entry” transfer and
to use their best efforts to obtain approval of the Securities by DTC for “book
entry” transfer.

(o) Prior to the Closing Date, to furnish without charge to the Initial
Purchasers, (i) all other reports and other communications (financial or
otherwise) that the Company mails or otherwise makes available to its security
holders and (ii) such other information as the Initial Purchasers shall
reasonably request.

(p) Not to, and not to permit any of its affiliates or anyone acting on its or
its affiliates’ behalf to (other than the Initial Purchasers and their
affiliates), distribute prior to the Closing Date any offering material in
connection with the offer and sale of the Securities other than the Preliminary
Offering Memorandum, the Pricing Supplement, any electronic roadshow and the
Final Offering Memorandum. Before making, preparing, using, authorizing,
approving or referring to any Issuer Written Communication (as defined below),
the Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.

(q) During the period of one year after the Closing Date or, if earlier, until
such time as the Securities are no longer restricted securities (as defined in
Rule 144 under the Act), not to be or become a closed end investment company
required to be registered, but not registered, under the Investment Company Act
of 1940.

 

-5-



--------------------------------------------------------------------------------

(r) In connection with the offering, until the Initial Purchasers shall have
notified the Company of the completion of the distribution of the Securities,
not to, and not to permit any of its affiliates (as such term is defined in Rule
501(b) of Regulation D under the Act) to, either alone or with one or more other
persons, bid for or purchase for any account in which it or any of its
affiliates has a beneficial interest, for the purpose of creating actual or
apparent active trading in, or of raising the price of, the Securities.

(s) During the period from the date hereof through and including the date that
is 90 days after the date hereof, without the prior written consent of Deutsche
Bank Securities Inc., offer, sell, contract to sell or otherwise dispose of any
debt securities issued or guaranteed by the Company or any Subsidiary and having
a tenor of more than one year.

(t) Within five days of the Closing Date (or such longer period of time as
Collateral Agent in its sole discretion shall permit), the Collateral Agent
shall have received the opinion of Seward and Kissel, counsel to the Company in
the form of Exhibit A-4 attached hereto.

5. Representations and Warranties.

(a) The Issuers represent and warrant to the Initial Purchasers that, as of the
date hereof and as of the Closing Date (references in this Section 5 to the
“Offering Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) the Final
Offering Memorandum in the case of representations and warranties made as of the
Closing Date):

(i) Neither the Pricing Disclosure Package, as of the date hereof or as of the
Closing Date, nor the Final Offering Memorandum, as of its date or (as amended
or supplemented in accordance with Section 4(b), if applicable) as of the
Closing Date, includes any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The preceding
sentence does not apply to statements in or omissions from the Pricing
Disclosure Package, the Final Offering Memorandum or any amendment or supplement
thereto based upon written information furnished to the Company by any Initial
Purchaser through the Representatives specifically for use therein, it being
understood and agreed that the only such information is that described in
Section 9. No order preventing the use of the Preliminary Offering Memorandum,
the Pricing Supplement or the Final Offering Memorandum, or any amendment or
supplement thereto, or any order asserting that any of the transactions
contemplated by this Agreement are subject to the registration requirements of
the Act, has been issued or, to the knowledge of the Issuers, has been
threatened.

(ii) The Company (including its agents and representatives, other than the
Initial Purchasers in their capacity as such) has not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Company or its agents and representatives an “Issuer Written Communication”)
other than (i) the Pricing Disclosure Package, (ii) the Final Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Exhibit B hereto and (iv) any electronic road show
or other written communications, in each case used in accordance with
Section 4(q). Each such Issuer Written Communication, when taken together with
the Pricing Disclosure Package, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

(iii) Each document filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission complied or will comply in all material
respects with the Exchange Act and the rules and regulations of the Commission
(the “Rules and Regulations”).

 

-6-



--------------------------------------------------------------------------------

(iv) There are no securities of the Issuers that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated interdealer quotation system of the same
class within the meaning of Rule 144A as the Securities.

(v) The capitalization of the Company as of the Closing Date will be as set
forth in the as further adjusted column under the heading “Capitalization” in
the Offering Memorandum. All of the issued and outstanding equity interests of
the Company have been duly authorized and are validly issued, fully paid and
nonassessable and were not issued in violation of any preemptive or similar
right. Attached as Schedule II is a true and complete list of each entity in
which the Company has a direct or indirect majority equity or voting interest
(each, a “Subsidiary” and, together, the “Subsidiaries”), their jurisdictions of
organization, name of its equityholder(s) and percentage of outstanding equity
owned of record by each equityholder. All of the issued and outstanding equity
interests of each Subsidiary have been duly authorized and validly issued in
accordance with the organizational documents of such Subsidiary and are fully
paid (to the extent required under the applicable Subsidiary’s organizational
documents) and nonassessable (except as such nonassessability may be affected by
Section 18-607 of the Delaware Limited Liability Company Act (the “Delaware LLC
Act”), in the case of limited liability company interests in a Delaware limited
liability company, and any similar foreign law), were not issued in violation of
any preemptive or similar right and the equity interests of each Subsidiary
owned by the Company, directly or indirectly through Subsidiaries, are owned
free and clear of all liens, encumbrances and defects, except to the extent that
such equity interests are subject to (A) transfer restrictions imposed by the
Act, the securities or Blue Sky laws of certain jurisdictions, (B) a lien or
encumbrance in connection with the Credit Agreement dated as of April 3, 2012,
as amended, (the “Credit Agreement”) among the Company, as borrower, the
Subsidiaries party thereto, as guarantors, Deutsche Bank Trust Company Americas,
as issuing bank, administrative agent and collateral agent and the other lenders
party thereto or (C) a lien or encumbrance granted pursuant to the Secured
Indenture and the Security Documents. Except as set forth in the Offering
Memorandum, there are no outstanding options, warrants or other rights to
acquire or purchase, or instruments convertible into or exchangeable for, any
equity interests of the Company or any of the Subsidiaries.

(vi) The Company and each Subsidiary is a corporation, limited liability
company, or other entity duly organized and validly existing in good standing
under the laws of the jurisdiction of its organization, with power and authority
(limited liability, corporate and other) necessary to own its properties and
conduct its business as described in the Offering Memorandum. The Company is
duly qualified to do business as a foreign entity in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect. A “Material Adverse Effect” means (x) a material adverse effect on the
condition (financial or other), business, properties, results of operations or
prospects of the Company and its Subsidiaries, taken as a whole or (y) a
material adverse effect on the ability of the Issuers to consummate the Offering
on a timely basis. Each Subsidiary is duly qualified or has made the necessary
filing requirements and received the necessary approvals, as the case may be, to
do business as a foreign limited liability company or corporation, as
applicable, in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.

 

-7-



--------------------------------------------------------------------------------

(vii) Each Issuer has all requisite corporate, limited liability company or
other power and authority to execute, deliver and perform all of its obligations
under the Note Documents to which it is a party and to consummate the
transactions contemplated hereby, and, without limitation, the Company has all
requisite corporate power and authority to issue, sell and deliver and perform
its obligations under the Notes.

(viii) This Agreement has been duly authorized, executed and delivered by each
Issuer.

(ix) Each Indenture has been duly authorized by each Issuer and, when duly
executed and delivered by the Issuers (assuming the due authorization, execution
and delivery thereof by the Trustees), will be a legally binding and valid
obligation of each such Issuer, enforceable against it in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought (the “Bankruptcy Exceptions”). Each Indenture, when
executed and delivered, will conform in all material respects to the description
thereof in the Offering Memorandum.

(x) The Notes have been duly authorized for issuance and sale to the Initial
Purchasers by the Company, and when authenticated by the applicable Trustee and
issued and delivered by the Company against payment therefor by the Initial
Purchasers in accordance with the terms of this Agreement and the applicable
Indenture, the Notes will be legally binding and valid obligations of the
Company, entitled to the benefits of the applicable Indenture and enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by the Bankruptcy Exceptions. The Notes, when issued,
authenticated and delivered, will conform in all material respects to the
description thereof in the Offering Memorandum.

(xi) The Guarantees have been duly authorized by each of the Guarantors and,
when the Notes are authenticated by the applicable Trustee and issued and
delivered by the Company against payment by the Initial Purchasers in accordance
with the terms of this Agreement and the applicable Indenture, will be legally
binding and valid obligations of the Guarantors, enforceable against each of
them in accordance with their terms, except that enforceability thereof may be
limited by the Bankruptcy Exceptions. The Guarantees, when the Notes have been
authenticated by the applicable Trustee and issued and delivered by the Company
in accordance with the terms of this Agreement and the applicable Indenture,
will conform in all material respects to the description thereof in the Offering
Memorandum.

(xii) Each of the Security Documents has been duly authorized by each Issuer
party thereto and, when duly executed and delivered by the Issuers (assuming the
due authorization, execution and delivery thereof by the other parties thereto),
will constitute a valid and legally binding obligation of each such Issuer,
enforceable against it in accordance with its terms, except as the enforcement
thereof may be limited by the Bankruptcy Exceptions. The Security Documents,
when executed and delivered, will conform in all material respects to the
description thereof in the Offering Memorandum.

(xiii) Each of the representations and warranties of the Company or any
Subsidiary in any other Note Document is true and correct in all material
respects.

 

-8-



--------------------------------------------------------------------------------

(xiv) Neither the Company nor any Subsidiary is (A) in violation of its charter,
bylaws or other organizational documents, (B) in default (or, with notice or
lapse of time or both, would be in default) in the performance or observance of
any obligation, agreement, covenant or condition contained in any bond,
debenture, note, indenture, mortgage, deed of trust, loan or credit agreement,
lease, license, franchise agreement, authorization, permit, certificate or other
agreement or instrument to which the Company or any Subsidiary is a party or by
which any of them is bound or to which any of their assets or properties is
subject (collectively, “Agreements and Instruments”), or (C) in violation of any
law, statute, rule or regulation or any judgment, order or decree of any
domestic or foreign court or other governmental or regulatory authority, agency
or other body with jurisdiction over any of them or any of their assets or
properties (“Governmental Authority”), except, other than in the case of clause
(A), for such defaults or violations that would not have, individually or in the
aggregate, a Material Adverse Effect.

(xv) The execution, delivery and performance of the Note Documents, the grant
and perfection of the Liens on the Collateral pursuant to the Security Documents
and consummation of the Offering does not and will not (i) violate the charter,
bylaws or other organizational documents of the Company or any Subsidiary,
(ii) conflict with or constitute a breach of or a default under (or an event
that with notice or the lapse of time, or both, would constitute a default), or
require consent under, or result in a Repayment Event (as defined below), or the
creation or imposition of a lien, charge or encumbrance on any property or
assets of the Company or any Subsidiary (other than as created pursuant to the
Secured Indenture and the Security Documents) under any of the Agreements and
Instruments or (iii) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, any statute, any rule or
regulation, including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System, or any judgment, order or decree of any
Governmental Authority, except (other than in the case of clause (i)) for such
defaults or violations that would not have, individually or in the aggregate, a
Material Adverse Effect. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any Subsidiary.

(xvi) Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 5(b) of this Agreement, no consent, approval,
authorization or order of, or filing, registration, qualification, license or
permit of or with, any Governmental Authority is required to be obtained or made
by the Company or any Subsidiary for the execution, delivery and performance by
the Company or any Subsidiary of the Note Documents, the grant and perfection of
the Liens on the Collateral pursuant to the Security Documents and the
consummation of the Offering, except (A) such consents, approvals and similar
authorizations as may be required under any applicable state securities or “Blue
Sky” laws in connection with the purchase and distribution of the Securities by
the Initial Purchasers, (B) such filings and recordings with Governmental
Authorities as may be required to perfect Liens granted pursuant to the Security
Documents and (C) such consents, which if not obtained, would not, individually
or in the aggregate, have a Material Adverse Effect. No consents or waivers from
any other person or entity are required for the execution, delivery and
performance of the Note Documents, the grant and perfection of the Liens on the
Collateral pursuant to the provisions of the Security Documents and the
consummation of the Offering, other than such consents and waivers as have been
obtained or will be obtained prior to the Closing Date and will be in full force
and effect.

(xvii) When executed and delivered to the Collateral Agent at the Closing, the
Security Documents will create, in favor of the Collateral Agent for the benefit
of the Secured Parties (as such term is defined in the Security Agreement) as
security for all of the Secured Obligations (as such term is defined in the
Security Agreement), a valid and enforceable Lien in the Collateral described
therein. When the UCC-1 financing statements delivered at the closing pursuant
to Section 8(h) and paragraph (iv) of Annex B hereof (the “UCC Financing
Statements”) have

 

-9-



--------------------------------------------------------------------------------

been filed with the Secretary of State (or other authorized officer) of the
jurisdiction of formation or organization for each Pledgor (as such term is
defined in the Security Agreement), such Liens will be perfected Liens (subject
only to Permitted Liens) on all Collateral subject to Article 9 of the Uniform
Commercial Code (“UCC”) on which a security interest can be perfected by filing.
The Company shall file each such UCC Financing Statement in the appropriate
governmental office referred to in the preceding sentence. When the ship
mortgages delivered at the closing pursuant to Section 8(h) and paragraph
(xi) of Annex B hereof (the “Ship Mortgages”) have been filed in the appropriate
registry, the Lien of the Ship Mortgages on the Mortgaged Vessels (as defined in
Section 8(h) and paragraph (xi) of Annex B hereof) will be valid and enforceable
Liens on the Mortgaged Vessels, subject only to Permitted Liens. The Company
shall file each such Ship Mortgage in the appropriate vessel registry. With
respect to that portion of the Collateral consisting of Pledged Securities (as
defined in the Security Agreement) constituting Certificated Securities (as
defined in the New York UCC) or Intercompany Notes (as defined in the Security
Agreement), upon the Bank Collateral Agent (acting as bailee for the Collateral
Agent pursuant to the Intercreditor Agreement) taking possession in the State of
New York of such certificates and notes, which are endorsed to the Collateral
Agent, its bailee or in blank, the security interest of the Collateral Agent
therein is perfected. All such certificates and notes have been delivered to the
Bank Collateral Agent endorsed in blank.

(xviii) The financial statements included or incorporated by reference in the
Offering Memorandum (including the notes thereto) present fairly the financial
position of the Company, its consolidated subsidiaries and Seahawk Drilling,
Inc. (“Seahawk”) as of the dates shown and their results of operations and cash
flows for the periods shown, and such financial statements have been prepared in
conformity with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis and in compliance with Regulation
S-X under the Exchange Act, except that the interim financial statements do not
include full footnote disclosure. The pro forma financial information
incorporated by reference in the Offering Memorandum and the Pricing Disclosure
Package (including the notes thereto) comply as to form in all material respect
with the applicable accounting requirements of Rule 11-02 of Regulation S-X of
the Commission, and the pro forma adjustments therein have been properly applied
to the historical amounts in the compliation of such pro forma information. The
information set forth under the captions “Offering Memorandum Summary — Summary
Condensed Consolidated Financial Data” and “Selected Condensed Consolidated
Financial Data” included in the Offering Memorandum have been prepared on a
basis consistent with that of the audited financial statements of the Company.

(xix) Except as disclosed in the Offering Memorandum, since the date of the
latest audited financial statements included in the Offering Memorandum
(A) there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of the Company and its
Subsidiaries taken as a whole, (B) there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital stock
and (C) there has not been any change in the long term debt of the Company or
any Subsidiary.

(xx) The assumptions used in the preparation of the pro forma and adjusted
financial information included in the Offering Memorandum are reasonable, and
the adjustments used therein are appropriate to give effect to the transactions
or circumstances referred to therein in the manner referred to therein.

 

-10-



--------------------------------------------------------------------------------

(xxi) The statistical and market related data and forward looking statements
included in the Offering Memorandum are based on or derived from sources that
the Issuers believe to be reliable and accurate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources. The Company has obtained the written consent to the use of
such data from such sources to the extent required or as would be required if
the offering of the Securities was being registered pursuant to the rules and
regulations of the Commission.

(xxii) As of the date hereof and as of the Closing Date, immediately prior to
and immediately following the consummation of the Offering, each Issuer is and
will be Solvent. As used herein, “Solvent” shall mean, for any person on a
particular date, that on such date (A) the fair value of the property of such
person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such person, (B) the present fair salable
value of the assets of such person is not less than the amount that will be
required to pay the probable liability of such person on its debts as they
become absolute and matured, (C) such person does not intend to, and does not
believe that it will, incur debts and liabilities beyond such person’s ability
to pay as such debts and liabilities mature, (D) such person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such person’s property would constitute an unreasonably
small capital and (E) such person is able to pay its debts as they become due
and payable.

(xxiii) No Subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary’s property or assets to the Company or any other
Subsidiary of the Company, except as described in or contemplated in the Pricing
Disclosure Package or the Final Offering Memorandum.

(xxiv) Except as disclosed in the Offering Memorandum, there are no pending, or,
to the Company’s knowledge, threatened actions, suits or proceedings against the
Company, any of its Subsidiaries or to which any of their respective properties
are subject that, if determined adversely to the Company or any of its
Subsidiaries, would individually or in the aggregate have a Material Adverse
Effect.

(xxv) No labor dispute, strike or work stoppage with or by the employees of the
Company or any Subsidiary exists or, to the knowledge of the Company, is
imminent that would have a Material Adverse Effect.

(xxvi) Except as disclosed in the Offering Memorandum or where such matters
would not individually or in the aggregate have a Material Adverse Effect,
neither the Company nor any of its Subsidiaries, is in violation of any
Environmental Laws; owns or operates any real property contaminated with any
Hazardous Materials or is subject to or knows of any circumstances or conditions
which would reasonably be expected to give rise to any Environmental Liability.

For purposes of this Agreement, “Environment” means ambient air, surface water,
groundwater, drinking water, soil, surface and subsurface strata, and natural
resources such as wetlands, flora and fauna. “Environmental Laws” means the
common law and all federal, state, local and foreign laws or regulations,
ordinances, orders, decrees, judgments and injunctions issued, promulgated or
entered thereunder, relating to pollution or protection of the Environment or
human health (to the extent relating to the exposure to Hazardous Materials),
including without limitation, those relating to (i) the release or threatened
release of Hazardous Materials; and (ii) the manufacture, processing,
distribution, use, generation, treatment, storage, transport, handling or

 

-11-



--------------------------------------------------------------------------------

recycling of Hazardous Materials. “Environmental Liability” means any claim,
enforcement proceeding, notices of violation, notice of potential responsible
party status, notice of governmental investigation or claim for natural resource
damages, issued or made pursuant to any Environmental Laws. “Hazardous
Materials” means any substance, material, pollutant or contaminant, chemical,
waste, compound, or constituent, in any form regulated under or which would
reasonably be expected to give rise to liability under any Environmental Law,
including without limitation, petroleum and petroleum products.

(xxvii) The Company and its Subsidiaries possess adequate certificates,
authorities or permits issued by appropriate Governmental Authorities necessary
to conduct the business now operated by them, except where the lack thereof
would not, individually or in the aggregate, have a Material Adverse Effect, and
have not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company or any of its Subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.

(xxviii) Except as disclosed in the Offering Memorandum, the Company and its
Subsidiaries (A) have good and indefeasible title to all real property and good
title to all other properties and assets owned by them, in each case free from
liens, encumbrances and defects that would affect the value thereof or interfere
with the use made or to be made thereof by them and, (B) hold any leased real or
personal property (including, without limitation, any Collateral that is leased)
under valid, subsisting and enforceable leases with no exceptions that would
interfere with the use made or to be made thereof by them, except, in each case,
(A) for such liens, encumbrances, defects or exceptions that would not have a
Material Adverse Effect, (B) liens or encumbrances created pursuant to the
Secured Indenture or Security Documents and (C) liens or encumbrances permitted
by the Secured Indenture and Security Documents.

(xxix) The Company and its Subsidiaries own, possess, license or can acquire on
reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, or presently employed by them,
except where the lack thereof would not, individually or in the aggregate, have
a Material Adverse Effect, and have not received any notice of infringement of
or conflict with asserted rights of others with respect to any intellectual
property rights that, if determined adversely to the Company or any of its
Subsidiaries, would individually or in the aggregate have a Material Adverse
Effect.

(xxx) All tax returns required to be filed by the Company or any Subsidiary have
been timely filed in all jurisdictions where such returns are required to be
filed; and all taxes, including withholding taxes, value added and franchise
taxes, penalties and interest, assessments, fees and other charges due or
claimed to be due from such entities or that are due and payable have been paid,
other than those being contested in good faith and for which reserves have been
provided in accordance with GAAP or those currently payable without penalty or
interest and except where the failure to make such required filings or payments
would not, individually or in the aggregate, have a Material Adverse Effect.

(xxxi) Neither the Company nor any Subsidiary has (i) any liability for any
prohibited transaction or (ii) failed to satisfy the minimum funding standard
(within the meaning of Section 412 of the Internal Revenue Code) or any complete
or partial withdrawal liability with respect to any pension, profit sharing or
other plan which is subject to the Employee Retirement Income

 

-12-



--------------------------------------------------------------------------------

Security Act of 1974, as amended (“ERISA”), to which the Company or any
Subsidiary makes or ever has made a contribution and in which any employee of
the Company or any Subsidiary is or has ever been a participant. With respect to
such plans, the Company and each Subsidiary is in compliance in all material
respects with all applicable provisions of ERISA.

(xxxii) Neither the Company nor any Subsidiary is, or after giving effect to the
offering and sale of the Notes and the application of the proceeds thereof as
described in the Offering Memorandum will be, required to register as an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

(xxxiii) Each Note Document conforms in all material respects to the description
thereof contained in each of the Pricing Disclosure Package and the Offering
Memorandum.

(xxxiv) The statements in the Preliminary Offering Memorandum and the Final
Offering Memorandum under the headings “Description of the secured notes,”
Description of the unsecured notes,” “Certain United States federal income tax
considerations,” “Legal matters” and under the subheading “Business—Regulation”
fairly summarize the matters therein described in all material respects.

(xxxv) The operations of the Company and its Subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its Subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any Governmental Authority or any arbitrator involving
the Company or any of its Subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened.

(xxxvi)(A) Neither the Company nor any of its Subsidiaries (collectively, the
“Entity”) or, to the knowledge of the Entity, any director, officer, employee,
agent, affiliate or representative of the Entity, is an individual or entity
(“Person”) that is, or is owned or controlled by a Person that is: (1) the
subject of any sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor
(2) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).

        (B) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person: (i) to fund or facilitate any activities or business of or with any
Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or (ii) in any other manner that will
result in a violation of Sanctions by any Person (including any Person
participating in the offering, whether as underwriter, advisor, investor or
otherwise).

 

-13-



--------------------------------------------------------------------------------

        (C) The Entity represents and covenants that, for the past five years,
it has not engaged in, is not now engaged in, and will not engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.

        (D) The Entity has not and, to the knowledge of the Entity, no director,
officer, agent, representative, employee or affiliate of the Entity is aware of
or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”) or
other applicable anti-corruption laws, including, without limitation, taking any
action in furtherance of any offer, payment, promise to pay or authorization of
the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, or any person or entity
acting for or on behalf of any such person, in contravention of the FCPA, and
the Entity and, to the knowledge of the Entity, its affiliates, directors,
officers, agents, representatives and employees have conducted their businesses
in compliance with the FCPA and other applicable anti-corruption laws and, the
Entity and its affiliates have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to promote and
ensure, continued compliance therewith.

(xxxvii) The Company and its Subsidiaries maintain systems of internal
accounting controls sufficient to provide reasonable assurance that
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(xxxviii) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15 and 15d-14 under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company and the Subsidiaries is made
known to the chief executive officer and chief financial officer of the Company
by others within the Company or any Subsidiary, and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Company’s
auditors and the audit committee of the board of directors of the Company have
been advised of: (A) any significant deficiencies in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (B) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(xxxix) Neither the Company nor any of its affiliates (as defined in Rule 501(b)
of Regulation D under the Act) has, directly or through any person acting on its
or their behalf (other than any Initial Purchaser, as to which no representation
is made), (A) taken, directly or indirectly, any action that is designed to or
that has constituted or that would reasonably be expected to cause or result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities, (B) sold, bid for, purchased or
paid any person any compensation for soliciting purchases of the Securities in a
manner that would require registration of the Securities under the Act or paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of any Issuer in a manner that would require
registration

 

-14-



--------------------------------------------------------------------------------

of the Securities under the Act, (C) sold, offered for sale, contracted to sell,
pledged, solicited offers to buy or otherwise disposed of or negotiated in
respect of any security (as defined in the Act) that is currently or will be
integrated with the sale of the Securities in a manner that would require the
registration of the Securities under the Act or (D) engaged in any directed
selling effort (as defined by Regulation S) with respect to the Securities, and
each of them has complied with the offering restrictions requirement of
Regulation S.

(xl) No form of general solicitation or general advertising (prohibited by the
Act in connection with offers or sales such as the Exempt Resales) was used by
the Company or any person acting on its behalf (other than any Initial
Purchaser, as to which no representation is made) in connection with the offer
and sale of any of the Securities or in connection with Exempt Resales,
including, but not limited to, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio or the Internet, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising within the
meaning of Regulation D under the Act. Neither the Company nor any of its
affiliates has entered into, or will enter into, any contractual arrangement
with respect to the distribution of the Securities except for this Agreement.

(xli) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in each of the
Pricing Disclosure Package and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(xlii) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in any of the
Pricing Disclosure Package or the Offering Memorandum has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

(xliii) Except as described in the section entitled “Plan of distribution” in
the Offering Memorandum, there are no contracts, agreements or understandings
between the Company or any Subsidiary and any person that would give rise to a
valid claim against the Company, any Subsidiary or any of the Initial Purchasers
for a brokerage commission, finder’s fee or other like payment in connection
with the issuance, purchase and sale of the Securities.

(xliv) There is and has been no failure on the part of the Company and any of
the Company’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

(xlv) Ernst & Young LLP, who have certified certain financial statements of the
Company and its subsidiaries, are independent public accountants with respect to
the Company and its subsidiaries within the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board
(United States) (“PCAOB”) as required by the Securities Act.

(xlvi) KPMG LLP, who have certified certain financial statements of Seahawk,
were as of July 7, 2011, independent public accountants with respect to Seahawk
within the applicable rules and regulations adopted by the Commission and the
PCAOB as required by the Securities Act.

 

-15-



--------------------------------------------------------------------------------

(xlvii) The statements about the Company’s expectations for the first fiscal
quarter and second fiscal quarter of 2012 set forth in the General Disclosure
Package and the Final Prospectus under “Summary—Recent Developments—Operational
Update” have been made in good faith and the Company believes such estimates to
be accurate and reasonable.

Each certificate signed by any officer of any Issuer and delivered to the
Initial Purchasers or counsel for the Initial Purchasers pursuant to, or in
connection with, this Agreement shall be deemed to be a representation and
warranty by the Issuers to the Initial Purchasers as to the matters covered by
such certificate.

The Company acknowledges that the Initial Purchasers and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 8 of this
Agreement, counsel to the Company and counsel to the Initial Purchasers will
rely upon the accuracy and truth of the foregoing representations and the
Company hereby consents to such reliance.

(b) Each Initial Purchaser represents that it is an “accredited investor” (as
defined in Rule 501(a) of Regulation D under the Act) and acknowledges that it
is purchasing the Securities pursuant to a private sale exemption from
registration under the Act, and that the Securities have not been registered
under the Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except pursuant to an exemption from
the registration requirements of the Act. Each Initial Purchaser, severally and
not jointly, represents, warrants and covenants to the Issuers that:

(i) Neither it, nor any person acting on its behalf, has or will solicit offers
for, or offer or sell, the Securities by any form of general solicitation or
general advertising (as those terms are used in Regulation D under the Act) or
in any manner involving a public offering within the meaning of Section 4(2) of
the Act, and it has and will solicit offers for the Securities only from, and
will offer and sell the Securities only to, (1) persons whom such Initial
Purchaser reasonably believes to be QIBs or, if any such person is buying for
one or more institutional accounts for which such person is acting as fiduciary
or agent, only when such person has represented to such Initial Purchaser that
each such account is a QIB to whom notice has been given that such sale or
delivery is being made in reliance on Rule 144A, and, in each case, in reliance
on the exemption from the registration requirements of the Act pursuant to Rule
144A, or (2) persons other than U.S. persons outside the United States in
reliance on, and in compliance with, the exemption from the registration
requirements of the Act provided by Regulation S.

(ii) With respect to offers and sales outside the United States, such Initial
Purchaser has offered the Securities and will offer and sell the Securities
(1) as part of its distribution at any time and (2) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
Closing Date, only in accordance with Rule 903 of Regulation S or another
exemption from the registration requirements of the Act. Accordingly, neither
such Initial Purchasers nor any person acting on their behalf has engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Securities, and any such persons have complied and will
comply with the offering restrictions requirements of Regulation S. Terms used
in this Section 5(b)(ii) have the meanings given to them by Regulation S.

Each Initial Purchaser severally agrees that, at or prior to confirmation of a
sale of Securities pursuant to Regulation S it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it or through it during the
restricted period a confirmation or notice to substantially the following
effect:

 

-16-



--------------------------------------------------------------------------------

“The Securities covered hereby have not been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time and (ii) otherwise
until forty days after the later of the date upon which the offering of the
Securities commenced and the date of closing, except in either case in
accordance with Regulation S or Rule 144A under the Securities Act. Terms used
above have the meaning given to them by Regulation S.”

The Initial Purchasers understand that the Issuers and, for purposes of the
opinions to be delivered to them pursuant to Section 8 hereof, counsel to the
Issuers and counsel to the Initial Purchasers will rely upon the accuracy and
truth of the foregoing representations, and each Initial Purchaser hereby
consents to such reliance.

6. Indemnification.

(a) The Issuers, jointly and severally, agree to indemnify and hold harmless the
Initial Purchasers, each person, if any, who controls any Initial Purchaser
within the meaning of Section 15 of the Act or Section 20(a) of the Exchange
Act, the agents, employees, officers and directors of any Initial Purchaser and
the agents, employees, officers and directors of any such controlling person
from and against any and all losses, liabilities, claims, damages and expenses
whatsoever (including, but not limited, to reasonable attorneys’ fees and any
and all reasonable expenses whatsoever incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all reasonable amounts paid in settlement of any claim
or litigation) (collectively, “Losses”) to which they or any of them may become
subject under the Act, the Exchange Act or otherwise insofar as such Losses (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Pricing
Disclosure Package, any Issuer Written Communication (including, but not limited
to, any electronic roadshow), the Final Offering Memorandum, or in any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that none of the Issuers will be liable in any such case to
the extent, but only to the extent, that any such Loss arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission relating to an Initial Purchaser made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of such Initial Purchaser through the Representatives expressly for use
therein. This indemnity agreement will be in addition to any liability that the
Issuers may otherwise have, including, but not limited to, liability under this
Agreement.

(b) Each Initial Purchaser, severally, and not jointly, agrees to indemnify and
hold harmless the Issuers, and each person, if any, who controls any of the
Issuers within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, the agents, employees, officers and directors of any of the
Issuers and the agents, employees, officers and directors of any such
controlling person from and against any and all Losses to which they or any of
them may become subject under the Act, the Exchange Act or otherwise insofar as
such Losses (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Pricing Disclosure Package or the Final Offering Memorandum, or in any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that any such
Loss arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission relating to such Initial Purchaser
made therein in reliance upon and in conformity with information furnished in
writing to the Company by or on behalf of such Initial Purchaser through the
Representatives expressly for use therein.

 

-17-



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under subsection 6(a) or 6(b)
above of notice of the commencement of any action, suit or proceeding
(collectively, an “action”), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify each party against whom indemnification is to be sought in writing of the
commencement of such action (but the failure so to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have
under this Section 6 except to the extent that it has been prejudiced in any
material respect by such failure and shall not, in any event, relieve such
indemnifying party from any liability otherwise than under this Section 6). In
case any such action is brought against any indemnified party, and it notifies
an indemnifying party of the commencement of such action, the indemnifying party
will be entitled to participate in such action, and to the extent it may elect
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, to assume the defense of such
action with counsel satisfactory to such indemnified party. Notwithstanding the
foregoing, the indemnified party or parties shall have the right to employ its
or their own counsel in any such action, but the reasonable fees and expenses of
such counsel shall be at the expense of such indemnified party or parties unless
(i) the employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying parties (or such
indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties. In no event shall the indemnifying parties be liable for the fees and
expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one action or
separate but substantially similar or related actions arising in the same
jurisdiction out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any claim or action
effected without its written consent, which consent may not be unreasonably
withheld. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(y) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

7. Contribution. In order to provide for contribution in circumstances in which
the indemnification provided for in Section 6 of this Agreement is for any
reason held to be unavailable from the indemnifying party, or is insufficient to
hold harmless a party indemnified under Section 6 of this Agreement, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such aggregate Losses (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, from the offering of
the Securities or (ii) if such allocation is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to above but also the relative fault of the Issuers, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the statements
or omissions that resulted in such Losses, as well as any other relevant
equitable considerations. The relative benefits received by the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, shall be deemed to be
in the same proportion as (x) the total proceeds from the offering of Securities
(net of discounts and commissions but before deducting expenses) received by the
Issuers are to (y) the total discount and commissions received by the Initial
Purchasers. The relative fault of the Issuers, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other

 

-18-



--------------------------------------------------------------------------------

things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by an Issuer or the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or alleged statement or omission.

The Issuers and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 7, (i) in no case shall any Initial Purchaser be required to
contribute any amount in excess of the amount by which the total discount and
commissions applicable to the Securities purchased by such Initial Purchaser
pursuant to this Agreement exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any untrue or alleged
untrue statement or omission or alleged omission and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act shall have the same rights to
contribution as the Initial Purchasers, and each person, if any, who controls an
Issuer within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act and each director, officer, employee and agent of an Issuer shall
have the same rights to contribution as the Issuers. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim for contribution may be
made against another party or parties under this Section 7, notify such party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 7 or
otherwise, except to the extent that it has been prejudiced in any material
respect by such failure; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under
Section 6 for purposes of indemnification. Anything in this section to the
contrary notwithstanding, no party shall be liable for contribution with respect
to any action or claim settled without its written consent; provided, however,
that such written consent was not unreasonably withheld.

8. Conditions of Initial Purchasers’ Obligations. The obligations of the Initial
Purchasers to purchase and pay for the Securities, as provided for in this
Agreement, shall be subject to satisfaction of the following conditions prior to
or concurrently with such purchase:

(a) All of the representations and warranties of the Issuers contained in this
Agreement shall be true and correct on the date of this Agreement and on the
Closing Date. The Issuers shall have performed or complied with all of the
agreements and covenants contained in this Agreement and required to be
performed or complied with by them at or prior to the Closing Date. The Initial
Purchasers shall have received a certificate, dated the Closing Date, signed by
the chief executive officer and chief financial officer of the Company,
certifying as to the foregoing and to the effect in Section 8(c).

(b) The Final Offering Memorandum shall have been printed and copies distributed
to the Initial Purchasers as required by Section 4(b). No stop order suspending
the qualification or exemption from qualification of the Securities in any
jurisdiction shall have been issued and no proceeding for that purpose shall
have been commenced or shall be pending or threatened.

(c) Since the execution of this Agreement, there shall not have been any
decrease in the rating of any debt or preferred stock of the Company or any
Subsidiary by any nationally recognized rating organization, or any notice given
of any intended or potential decrease in any such rating or of a possible change
in any such rating that does not indicate the direction of the possible change.

 

-19-



--------------------------------------------------------------------------------

(d) The Initial Purchasers shall have received on the Closing Date opinions
dated the Closing Date, addressed to the Initial Purchasers, of (i) Vinson &
Elkins L.L.P., counsel to the Company, (ii) James W. Noe, general counsel of the
Company, and (iii) Baker Botts L.L.P., counsel to the Company, substantially in
the form of Exhibits A 1, A-2 and A-3 attached hereto.

(e) The Initial Purchasers shall have received on the Closing Date an opinion
dated the Closing Date of Cahill Gordon & Reindel LLP, counsel to the Initial
Purchasers, in form and substance satisfactory to the Representatives. Such
counsel shall have been furnished with such certificates and documents as they
may reasonably request to enable them to review or pass upon the matters
referred to in this Section 8 and in order to evidence the accuracy,
completeness or satisfaction in all material respects of any of the
representations, warranties or conditions contained in this Agreement.

(f) On the date hereof, the Initial Purchasers shall have received “comfort
letters” from each of Ernst & Young LLP and KPMG LLP, the independent public
accountants for the Company, dated the date of this Agreement, addressed to the
Initial Purchasers and in form and substance satisfactory to the Representatives
and counsel to the Initial Purchasers, covering certain of the financial and
accounting information in the Preliminary Offering Memorandum and the Pricing
Supplement. In addition, the Initial Purchaser shall have received a “bring down
comfort letter” from Ernst & Young LLP, dated as of the Closing Date, addressed
to the Initial Purchasers and addressing the matters in the “comfort letter”
delivered on the date hereof pursuant to the preceding sentence, except that
(i) the “bring-down comfort letter” shall cover the financial and accounting
information in the Final Offering Memorandum and any amendment or supplement
thereto and (ii) procedures shall be brought down to a date no more than 5 days
prior to the Closing Date, and otherwise in form and substance satisfactory to
the Initial Purchasers and counsel to the Initial Purchasers.

(g) The Issuers and each Trustee shall have executed and delivered each
Indenture and the Security Documents, to which it is a party, and the Initial
Purchasers shall have received copies thereof.

(h) In accordance with the terms of the Secured Indenture, the Initial
Purchasers and the Secured Trustee shall have received (or, in the case of
possessory Collateral, such documents shall be in the possession of the Bank
Collateral Agent in accordance with the terms of the Intercreditor Agreement)
each of the documents set forth on Annex B hereto which shall be reasonably
satisfactory in form and substance to the Initial Purchasers, the Secured
Trustee and each of their respective counsel with respect to the Collateral, as
appropriate, and shall have taken the actions set forth on Annex B hereto:

(i) The Initial Purchasers shall have been furnished with wiring instructions
for the application of the proceeds of the Securities in accordance with this
Agreement and such other information as they may reasonably request.

(j) All agreements set forth in the blanket representation letter of the Company
to DTC relating to the approval of the Notes by DTC for “book entry” transfer
shall have been complied with.

 

-20-



--------------------------------------------------------------------------------

(k) The Secured Trustee, as Collateral Agent, shall have entered into a joinder
to the intercreditor agreement (the “Intercreditor Agreement”) among the Secured
Trustee, U.S. Bank National Association, as the existing notes collateral agent,
UBS AG, Stamford Branch, as existing credit facilities collateral agent,
Deutsche Bank Trust Company Americas, as Credit Agreement (as defined in
Section 5(a) (v)) collateral agent, the Company and each Guarantor, and the
Initial Purchasers shall have received counterparts, conformed as executed,
thereof.

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement to be fulfilled (or waived by
the Initial Purchasers), this Agreement may be terminated by the Initial
Purchasers on notice to the Company at any time at or prior to the Closing Date,
and such termination shall be without liability of any party to any other party.

The documents required to be delivered by this Section 8 will be delivered at
the office of counsel for the Initial Purchasers on the Closing Date.

9. Initial Purchasers Information. The Company and the Initial Purchasers
severally acknowledge that, for all purposes (including Sections 5(a)(i) and 6),
the statements set forth in the fifth and fifteenth paragraphs under “Private
Placement” in the Preliminary Offering Memorandum and the Final Offering
Memorandum constitute the only information furnished in writing by or behalf of
any Initial Purchaser expressly for use in the Pricing Disclosure Package or the
Final Offering Memorandum.

10. Survival of Representations and Agreements. All representations and
warranties, covenants and agreements contained in this Agreement, including the
agreements contained in Sections 4(f) and 11(d), the indemnity agreements
contained in Section 6 and the contribution agreements contained in Section 7,
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchasers or any controlling
person thereof or by or on behalf of the Company or any controlling person
thereof, and shall survive delivery of and payment for the Notes to and by the
Initial Purchasers. The agreements contained in Sections 4(f), 6, 7, 9 and 11(d)
shall survive the termination of this Agreement, including pursuant to
Section 11.

11. Effective Date of Agreement; Termination.

(a) This Agreement shall become effective upon execution and delivery of a
counterpart hereof by each of the parties hereto.

(b) The Initial Purchasers shall have the right to terminate this Agreement at
any time prior to the Closing Date by notice to the Company from the Initial
Purchasers, without liability (other than with respect to Sections 6 and 7) on
the Initial Purchasers’ part to the Company or any affiliate thereof if, on or
prior to such date, (i) the Company shall have failed, refused or been unable to
perform any agreement on its part to be performed under this Agreement when and
as required; (ii) any other condition to the obligations of the Initial
Purchasers under this Agreement to be fulfilled by the Issuers pursuant to
Section 8 is not fulfilled when and as required in any material respect;
(iii) trading in any securities of the Company shall be suspended or limited by
the Commission or The NASDAQ Global Select Market, or (iv) trading in securities
generally on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq Global Select Market shall have been suspended or materially limited, or
minimum prices shall have been established thereon by the Commission, or by such
exchange or other regulatory body or governmental authority having jurisdiction;
(v) a general moratorium shall have been declared by either Federal, New York
State, or Texas State authorities or a material disruption in commercial banking
or securities settlement or clearance services in the United States shall have
occurred; (vi) there is an outbreak or escalation of hostilities or national or
international calamity in any case involving the United States, on or after the
date of this Agreement, or if there has been a declaration by the United States
of a

 

-21-



--------------------------------------------------------------------------------

national emergency or war or other national or international calamity or crisis
(economic, political, financial or otherwise) which affects the U.S. and
international markets, making it, in the judgment of Deutsche Bank Securities
Inc., impracticable to proceed with the offering or delivery of the Securities
on the terms and in the manner contemplated in the Pricing Disclosure Package;
or (vii) there shall have been such a material adverse change in general
economic, political or financial conditions or the effect (or potential effect
if the financial markets in the United States have not yet opened) of
international conditions on the financial markets in the United States shall be
such as, in the judgment of Deutsche Bank Securities Inc., to make it
inadvisable or impracticable to proceed with the offering or delivery of the
Securities on the terms and in the manner contemplated in the Pricing Disclosure
Package.

(c) Any notice of termination pursuant to this Section 11 shall be given at the
address specified in Section 12 below by telephone or facsimile, confirmed in
writing by letter.

(d) If this Agreement shall be terminated pursuant to Section 11(b)(other than
solely pursuant to clauses (iv), (v), (vi) or (vii) thereof), or if the sale of
the Securities provided for in this Agreement is not consummated because of any
refusal, inability or failure on the part of the Issuers to satisfy any
condition to the obligations of the Initial Purchasers set forth in this
Agreement to be satisfied or because of any refusal, inability or failure on the
part of the Issuers to perform any agreement in this Agreement or comply with
any provision of this Agreement, the Issuers, jointly and severally, will
reimburse the Initial Purchasers for all of their reasonable out of pocket
expenses (including, without limitation, the fees and expenses of the Initial
Purchasers’ counsel) incurred in connection with this Agreement and the
transactions contemplated hereby.

(e) If any one or more Initial Purchasers shall fail to purchase and pay for any
of the Securities agreed to be purchased by such Initial Purchaser hereunder and
such failure to purchase shall constitute a default in the performance of its or
their obligations under this Agreement, the remaining Initial Purchasers shall
be obligated severally to take up and pay for (in the respective proportions
which the principal amount of Securities set forth opposite their names in
Schedule I hereto bears to the aggregate principal amount of Securities set
forth opposite the names of all the remaining Initial Purchasers) the Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase; provided, however, that in the event that the aggregate principal
amount of Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of Securities set forth in Schedule I hereto, the remaining
Initial Purchasers shall have the right to purchase all, but shall not be under
any obligation to purchase any, of the Securities, and if such nondefaulting
Initial Purchasers do not purchase all the Securities, this Agreement will
terminate without liability to any nondefaulting Initial Purchaser or the
Company. In the event of a default by any Initial Purchaser as set forth in this
Section 11(e), the Closing Date shall be postponed for such period, not
exceeding seven Business Days, as Deutsche Bank Securities Inc. shall determine
in order that the required changes in the Final Offering Memorandum or in any
other documents or arrangements may be effected. Nothing contained in this
Agreement shall relieve any defaulting Initial Purchaser of its liability, if
any, to the Company or any nondefaulting Initial Purchaser for damages
occasioned by its default hereunder.

12. Notice. All communications with respect to or under this Agreement, except
as may be otherwise specifically provided in this Agreement, shall be in writing
and, if sent to the Initial Purchasers, shall be mailed, delivered or telecopied
and confirmed in writing to c/o Deutsche Bank Securities Inc., 60 Wall Street-
44th Floor, New York, New York 10005 (fax number: 212-797-4877), Attention: High
Yield Debt Syndicate Debt, with a copy for information purposes only to Deutsche
Bank Securities Inc., 60 Wall Street- 44th Floor, New York, New York 10005 (fax
number: 212-797-4561), Attention: Legal and Compliance Department; and if sent
to the Issuers, shall be mailed, delivered or telecopied and confirmed in
writing to Hercules Offshore, Inc. 9 Greenway Plaza, Suite 2200 Houston, Texas
(fax: 713-350-5105), Attention: Chief Financial Officer.

 

-22-



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged by
telecopier machine, if telecopied; and one business day after being timely
delivered to a next day air courier.

13. Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon, the Initial Purchasers, the Issuers and the other indemnified
parties referred to in Sections 6 and 7, and their respective successors and
assigns, and no other person shall have or be construed to have any legal or
equitable right, remedy or claim under or in respect of or by virtue of this
Agreement or any provision herein contained. The term “successors and assigns”
shall not include a purchaser, in its capacity as such, of Notes from the
Initial Purchasers.

14. Construction. This Agreement shall be construed in accordance with the
internal laws of the State of New York (without giving effect to any provisions
thereof relating to conflicts of law).

15. Submission to Jurisdiction; Waiver of Jury Trial. No proceeding related to
this Agreement or the transactions contemplated hereby may be commenced,
prosecuted or continued in any court other than the courts of the State of New
York located in the City and County of New York or in the United States District
Court for the Southern District of New York, which courts shall have
jurisdiction over the adjudication of such matters, and the Issuers hereby
consent to the jurisdiction of such courts and personal service with respect
thereto. The Issuers hereby waive all right to trial by jury in any proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement. The Issuers agree that a final judgment in any such
proceeding brought in any such court shall be conclusive and binding upon the
Issuers and may be enforced in any other courts in the jurisdiction of which the
Issuers are or may be subject, by suit upon such judgment.

16. Captions. The captions included in this Agreement are included solely for
convenience of reference and are not to be considered a part of this Agreement.

17. Counterparts. This Agreement may be executed in various counterparts that
together shall constitute one and the same instrument.

18. No Fiduciary Relationship. The Issuers hereby acknowledge that the Initial
Purchasers are acting solely as initial purchasers in connection with the
purchase and sale of the Securities. The Issuers further acknowledge that each
of the Initial Purchasers is acting pursuant to a contractual relationship
created solely by this Agreement entered into on an arm’s length basis and in no
event do the parties intend that any Initial Purchaser act or be responsible as
a fiduciary to the Issuers, their management, stockholders, creditors or any
other person in connection with any activity that such Initial Purchaser may
undertake or has undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. The Initial Purchasers
hereby expressly disclaim any fiduciary or similar obligations to the Issuers,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Issuers hereby confirm their
understanding and agreement to that effect. The Issuers and each Initial
Purchaser agree that they are each responsible for making their own independent
judgments with respect to any such transactions, and that any opinions or views
expressed by any Initial Purchaser to the Issuers regarding such transactions,
including but not limited to any opinions or views with respect to the price or
market for the Securities, do not constitute advice or recommendations to the
Issuers. The Issuers hereby waive and release, to the fullest extent permitted
by law, any claims that such Issuers may have against the Initial Purchasers
with respect to any breach or alleged breach of any fiduciary or similar duty to
the Issuers in connection with the transactions contemplated by this Agreement
or any matters leading up to such transactions.

 

-23-



--------------------------------------------------------------------------------

19. Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
underwriters are required to obtain, verify and record information that
identifies their respective clients, including the Company, which information
may include the name and address of their respective clients, as well as other
information that will allow the underwriters to properly identify their
respective clients.

[Signature Pages Follow]

 

-24-



--------------------------------------------------------------------------------

If the foregoing Purchase Agreement correctly sets forth the understanding among
the Issuers and the Initial Purchasers, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Issuers and the Initial Purchasers.

 

HERCULES OFFSHORE, INC. By:  

/s/ JAMES W. NOE

  Name: James W. Noe  

Title:   Senior Vice President, General

            Counsel and Chief Compliance

            Officer

CLIFFS DRILLING COMPANY

CLIFFS DRILLING TRINIDAD L.L.C.

HERCULES DRILLING COMPANY, LLC

HERCULES LIFTBOAT COMPANY, LLC

HERCULES OFFSHORE SERVICES, LLC

HERCULES OFFSHORE LIFTBOAT

COMPANY, LLC

HERO HOLDINGS, INC.

THE OFFSHORE DRILLING COMPANY

THE ONSHORE DRILLING COMPANY

SD DRILLING LLC

TODCO AMERICAS INC.

TODCO INTERNATIONAL INC.

TODCO MEXICO INC.

By:  

/s/ JAMES W. NOE

  Name: James W. Noe   Title:   Vice President

FDT LLC

FDT HOLDINGS LLC

By:  

/s/ JAMES W. NOE

  Name: James W. Noe   Title:   President and Chief Executive Officer

 

S-1



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

Deutsche Bank Securities Inc.

Credit Suisse Securities (USA) LLC

Goldman, Sachs & Co.

UBS Securities LLC

By:    

DEUTSCHE BANK SECURITIES INC.

CREDIT SUISSE SECURITIES (USA) LLC

GOLDMAN, SACHS & CO.

UBS SECURITIES LLC, as Representatives of the

several Initial Purchasers

DEUTSCHE BANK SECURITIES INC. By:  

/s/ BRIAN JINKS

 

Name: Brian Jinks

  Title:   Managing Director By:  

/s/ STEN L. GUSTAFSON

 

Name: Sten L. Gustafson

  Title:   Managing Director CREDIT SUISSE SECURITIES (USA) LLC By:  

/s/ DAVID ANDREWS

 

Name: David Andrews

  Title:   Managing Director GOLDMAN, SACHS & CO. By:  

/s/ GOLDMAN, SACHS & CO.

  (Goldman, Sachs & Co.)

 

S-2



--------------------------------------------------------------------------------

UBS SECURITIES LLC By:  

/s/ RYAN VETSCH

 

Name: Ryan Vetsch

  Title:   Director By:  

/s/ MICHAEL LAWTON

 

Name: Michael Lawton

  Title:   Executive Director

 

S-3



--------------------------------------------------------------------------------

Annex A

Term sheet containing the terms of the securities, substantially in the form of
Exhibit C.

 

Annex A-1



--------------------------------------------------------------------------------

Annex B

In accordance with the terms of the Secured Indenture, the Initial Purchasers
and the Secured Trustee shall have received (or, in the case of possessory
Collateral, such documents shall be in the possession of the Bank Collateral
Agent in accordance with the terms of the Intercreditor Agreement) each of the
following documents which shall be reasonably satisfactory in form and substance
to the Initial Purchasers, the Secured Trustee and each of their respective
counsel with respect to the Collateral, as appropriate, and shall have taken the
following actions:

(i) policies or certificates of insurance as required by the Security Documents,
which policies or certificates shall bear endorsements of the character required
pursuant to the Security Documents;

(ii) a Perfection Certificate containing information about the Pledgors and the
Collateral needed in order to perfect a security interest in the Collateral (the
“Perfection Certificate”);

(iii) the intercompany notes executed by and among the Company and certain of
its Subsidiaries identified in the Perfection Certificate, which shall have been
duly and validly pledged thereunder to the Collateral Agent for the benefit of
the holders of the Notes, and shall have been delivered to the Collateral Agent
(or the Bank Collateral Agent, as agent or gratuitous bailee, pursuant to the
Intercreditor Agreement), accompanied by instruments of transfer undated and
endorsed in blank;

(iv) UCC-1 financing statements for each of the Pledgors (as such term is
defined in the Security Agreement), together with all schedules and exhibits to
such financing statements, in appropriate form for filing with the Secretary of
State (or other authorized officer) of the jurisdiction of formation or
organization for such Pledgor, covering the Collateral described therein as
being covered thereby, filings with the United States Patent and Trademark
Office and United States Copyright Office and such other documents under
applicable requirements of law in each jurisdiction as may be necessary or
appropriate or, in the reasonable opinion of any of the Initial Purchasers, the
Secured Trustee and their respective counsel, desirable to perfect the Liens
created, or purported to be created, by the Security Documents;

(v) termination statements (or copies of authorizations to file termination
statements) with respect to filings under the UCC necessary to release all Liens
(other than Permitted Liens) of any person in any Collateral described in the
Security Documents previously granted by any person;

(vi) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, each of a recent date listing
all effective financing statements, lien notices or comparable documents that
name any Issuer (under its present name and any previous names used in the
preceding five years) as debtor and that are filed in those states in which any
Issuer is organized and such other searches that the Initial Purchasers deem
necessary or appropriate, none of which shall encumber the Collateral covered or
intended to be covered by the Security Documents (other than Permitted Liens);

(vii) evidence acceptable to the Initial Purchasers of payment or arrangements
for payment by the Issuers of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents;

 

Annex B-1



--------------------------------------------------------------------------------

(viii) certificates of ownership or abstracts of title or comparable documents
from appropriate authorities showing (or confirmation updating previously
reviewed certificates and indicating) (A) the registered ownership of each
Mortgaged Vessel (as defined below) by the relevant Issuer and (B) all effective
mortgages, lien notices or comparable documents that name any Issuer as debtor
and that are filed in those jurisdictions in which a vessel of such Issuer is
registered, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Liens and liens being
released in connection with the transactions contemplated hereby);

(ix) a copy of the Certificate of Financial Responsibility for each Mortgaged
Vessel required by the Minerals Management Service or the United States Coast
Guard to be covered by such a certificate;

(x) other searches that the Initial Purchasers deem necessary or appropriate,
none of which encumber the Collateral covered or intended to be covered by the
Security Documents (other than Permitted Liens and liens being released in
connection with the transactions contemplated hereby);

(xi) with respect to each Issuer which owns a vessel that is subject to a Lien
securing the Credit Agreement (each such vessel, a “Mortgaged Vessel” and,
collectively, the “Mortgaged Vessels”), a preferred mortgage or preferred fleet
mortgage of such vessel satisfying the requirements set forth in the Secured
Indenture, duly authorized, executed and delivered by such Issuer, and recorded
(or subject to arrangements satisfactory to the Initial Purchasers for the
recording thereof) in the appropriate vessel registry, which Ship Mortgage shall
be effective to create in favor of the Collateral Agent of the holders of the
Notes, a legal, valid and enforceable security interest, in and lien upon such
vessels, subject only to Permitted Liens;

(xii) all certificates or instruments (if any) representing or evidencing the
Collateral in suitable form to transfer by delivery or accomplished by duly
executed instruments of transfer or assignment in blank;

(xiii) a certificate of the Company, signed by its chief executive officer and
chief financial officer, to the effect that the Issuers have performed, in all
material respects, all covenants and agreements described in Section 8(h) and
this Annex B and satisfied, in all material respects, all conditions on its part
to be performed or satisfied hereunder;

(xiv) the certificates representing all the outstanding equity interests owned
by any Issuer in each Domestic Subsidiary (as defined in the Pricing Disclosure
Package) identified in the Perfection Certificate, which shall have been duly
and validly pledged thereunder to the Collateral Agent for the benefit of the
holders of the Notes, have been delivered to the Bank Collateral Agent in
accordance with the Intercreditor Agreement, accompanied by instruments of
transfer and stock powers endorsed in blank;

(xv) (a) each Issuer shall have authorized, executed and delivered all documents
and taken all actions necessary or appropriate to grant in favor of the
Collateral Agent for the benefit of the Secured Parties a fully perfected pledge
of and security interest in 66% of the equity interests owned by any Issuer in
each existing direct Foreign Subsidiary (as defined in the Pricing Disclosure
Package), under the laws of the jurisdiction of organization of the applicable
Subsidiary (including, without limitation, the filing of registrations and
financing statements (or the foreign equivalent, if applicable), and the
delivery of all certificates, agreements or instruments representing such equity
interests, accompanied by instruments of transfer endorsed in blank to



--------------------------------------------------------------------------------

the extent required or permitted under the jurisdiction of organization of the
applicable Issuer of such Equity Interests) and (b) the Collateral Agent shall
have received, on behalf of itself and the holders of the Notes, a favorable
written opinion of each of outside counsel, substantially to the extent set
forth in Exhibits A-1, and A-3, (1) dated as of the Closing Date and
(2) addressed to the Secured Trustee, the Collateral Agent and the Initial
Purchasers;

(xvi) all Security Documents shall have been executed by the respective parties
thereto in form and substance reasonably satisfactory to the Initial Purchasers;
and

(xvii) such other documents, approvals, affidavits, opinions or certificates as
the Trustees or the Initial Purchasers may reasonably request in form and
substance reasonably satisfactory to the Trustees or the Initial Purchasers, as
the case may be.



--------------------------------------------------------------------------------

Schedule I

$300,000,000 7.125% Senior Secured Notes due 2017

 

Initial Purchaser

   Principal Amount of
Notes Purchased  

Deutsche Bank Securities Inc.

   $ 79,787,000   

Credit Suisse Securities (USA) LLC

     51,064,000   

Goldman, Sachs & Co.

     51,064,000   

UBS Securities LLC

     51,064,000   

Capital One Southcoast, Inc.

     19,149,000   

Comerica Securities, Inc.

     19,149,000   

Natixis Securities Americas LLC

     19,149,000   

Pareto Securities AS

     9,574,000   

Total

   $ 300,000,000      

 

 

 

$200,000,000 10.250% Senior Notes due 2019

 

Initial Purchaser

   Principal Amount of
Notes Purchased  

Deutsche Bank Securities Inc.

   $ 53,191,000   

Credit Suisse Securities (USA) LLC

     34,043,000   

Goldman, Sachs & Co.

     34,043,000   

UBS Securities LLC

     34,043,000   

Capital One Southcoast, Inc.

     12,766,000   

Comerica Securities, Inc.

     12,766,000   

Natixis Securities Americas LLC

     12,766,000   

Pareto Securities AS

     6,382,000   

Total

   $ 200,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule II

 

Subsidiary

  

Jurisdiction of
Organization

  

Equity Holder
and % Held by each

Cliffs Drilling (Barbados) Holdings SRL

   Barbados    Cliffs Drilling Company (99.99%); Cliffs Drilling Trinidad,
L.L.C. (0.01%)

Cliffs Drilling (Barbados) SRL

   Barbados    Cliffs Drilling (Barbados) Holdings SRL (99.99%); Cliffs Drilling
Trinidad, L.L.C. (0.01%)

Cliffs Drilling Company

   Delaware    Hercules Offshore, Inc. (100%)

Cliffs Drilling Trinidad L.L.C.

   Delaware    Cliffs Drilling Company (100%)

Cliffs Drilling Trinidad Offshore Limited

   Trinidad    Cliffs Drilling (Barbados) SRL (100%)

FDT Holdings LLC

   Delaware    THE Offshore Drilling Company (100%)

FDT LLC

   Delaware    FDT Holdings LLC (100%)

Hercules Drilling Company, LLC

   Delaware    HERO Holdings, Inc. (100%)

Hercules International Asset Company, Ltd.

   Cayman Islands    Hercules Oilfield Services Ltd. (100%)

Hercules International Drilling Ltd.

   Cayman Islands    Hercules International Management Company Ltd. (100%)

Hercules International Finance Company, Ltd.

   Cayman Islands    Hercules Offshore Services LLC (100%)

Hercules International Holdings, Ltd.

   Cayman Islands    Hercules Offshore Services LLC (100%)

Hercules International Management Company Ltd.

   Cayman Islands    Hercules Oilfield Services Ltd. (100%)

Hercules International Offshore, Ltd.

   Cayman Islands    Hercules Oilfield Services Ltd. (100%)

Hercules Liftboat Company, LLC

   Delaware    HERO Holdings, Inc. (100%)

Hercules Marketing International, Ltd.

   Cayman Islands    Hercules Oilfield Services Ltd. (100%)

Hercules Offshore (Nigeria) Limited

   Nigeria    Hercules Offshore International, LLC (99.9%)

Hercules Offshore Arabia, Ltd.

   Cayman Islands    Hercules Offshore Middle East Ltd. (100%)

Hercules Offshore Disaster Relief Fund

   Texas    No shareholders

Hercules Offshore Holdings Ltd.

   Cayman Islands    Hercules Offshore Services LLC (100%)

Hercules Offshore International, LLC

   Delaware    Hercules Oilfield Services Ltd. (100%)

Hercules Offshore Labuan Corporation

   Malaysia    Hercules International Drilling Ltd. (100%)

Hercules Offshore Liftboat Company, LLC

   Delaware    HERO Holdings, Inc. (100%)

Hercules Offshore Middle East Ltd.

   Cayman Islands    Hercules Offshore Holdings Ltd. (100%)

Hercules Offshore Services LLC

   Delaware    HERO Holdings, Inc. (100%)

Hercules Oilfield Services Ltd.

   Cayman Islands    Hercules International Holdings, Ltd. (100%)

Hercules Tanjung Asia Sdn. Bhd.

   Malaysia    Hercules International Drilling Ltd. (100%)

HQ Ltd.

   Cayman Islands    Hercules Oilfield Services Ltd. (100%)

Offshore Towing Inc.

   Louisiana    FDT LLC (25%)



--------------------------------------------------------------------------------

Servicios TODCO S. De R.L. de C.V.

   Mexico    TODCO Mexico Inc. (99%); THE Onshore Drilling Company (1%)

THE Offshore Drilling Company

   Delaware    Hercules Offshore, Inc. (100%)

THE Onshore Drilling Company

   Delaware    Cliffs Drilling Company (100%)

TODCO Americas Inc.

   Delaware    Cliffs Drilling Company (100%)

TODCO International Inc.

   Delaware    Hercules Offshore, Inc. (100%)

TODCO Mexico Inc.

   Delaware    THE Offshore Drilling Company (100%)

TODCO Servicios de Apóio Marítima Ltda.

   Brazil    THE Offshore Drilling Company (99%); THE Onshore Drilling Company
(1%)

TODCO Trinidad Ltd.

   Cayman Islands    Cliffs Drilling Company (100%)

SD Drilling LLC

   Delaware    HERO Holdings, Inc. (100%)

Hercules Offshore Norway Ltd.

   Cayman Islands    Hercules Offshore Services LLC (100%)

HERO Holdings, Inc.

   Delaware    Hercules Offshore, Inc. (100%)

Hercules Offshore UK Limited

   United Kingdom    Hercules International Holdings, Ltd. (100%)

HERO Offshore de Mexico, S. de R.L. de C.V.

   Mexico    Hercules International Holdings, Ltd. (99%); Hercules International
Drilling Ltd. (1%)

Discovery Offshore, S.A.

   Luxembourg    Hercules International Holdings, Ltd. (28%)

Discovery Offshore (Gibraltar) Limited

   Gibraltar    Discovery Offshore, S.A. (100%)



--------------------------------------------------------------------------------

Schedule III

Local and Vessel Mortgage Counsel

Vessel Mortgages — Seward and Kissel



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF OPINION OF VINSON & ELKINS L.L.P.

Deutsche Bank Securities Inc.

Credit Suisse Securities (USA) LLC,

Goldman, Sachs & Co.

UBS Securities LLC

c/o Deutsche Bank Securities Inc.

Attn: High Yield Debt Syndicate Desk

60 Wall Street- 44th Floor

New York, New York 10005

 

  Re: [•]% Senior Secured Notes due 2017 and [•]% Senior Notes due 2019 each
issued by Hercules Offshore, Inc.

Ladies and Gentlemen:

This opinion letter is provided to you pursuant to Section 8(d)(i) of the
purchase agreement dated March [•], 2012 (the “Purchase Agreement”) by and among
Hercules Offshore, Inc., a Delaware corporation (the “Company”), the domestic
subsidiaries party thereto (each individually a “Guarantor” and collectively,
the “Guarantors”) and the several parties listed in Schedule I thereto (the
“Initial Purchasers”), for whom you are acting as representatives, pursuant to
which (i) the Company has agreed to issue and sell to the Initial Purchasers,
and the Initial Purchasers have agreed to purchase from the Company,
$[300,000,000] in aggregate principal amount of the Company’s [•]% Senior
Secured Notes due 2017 (the “Secured Notes”) and (ii) $[200,000,000] in
aggregate principal amount of the Company’s [•]% Senior Notes due 2019 (the
“Senior Notes,” and together with the Secured Notes, the “Securities”). The
Secured Notes are to be issued under an indenture (the “Secured Indenture”)
dated March [•], 2012 among the Company, the Guarantors, U.S. Bank National
Association, as trustee (the “Trustee”), and, as collateral agent (the
“Collateral Agent”), and will be jointly, severally and unconditionally
guaranteed by each of the Guarantors (the “Secured Guarantees”). The Senior
Notes are to be issued under an indenture (the “Senior Indenture,” and together
with the Secured Indenture, the “Indentures,” and each an “Indenture”) dated
March [•], 2012, between the Company and the Trustee and will be jointly,
severally and unconditionally guaranteed by each of the Guarantors (the “Senior
Guarantees,” and together with the Secured Guarantees, the “Guarantees”). Unless
otherwise indicated, the terms used but not otherwise defined in this opinion
shall have the respective meanings specified in the Purchase Agreement. The
Company and the Guarantors are referred to herein as the “Issuers.”

 

-1-



--------------------------------------------------------------------------------

We have acted as counsel for the Company in connection with the proposed
purchase by the Initial Purchasers of the Securities and the Guarantees.

In rendering the opinions set forth herein, we have examined and relied on
originals or copies, certified or otherwise identified to our satisfaction, of
the following:

1.1. the Company’s Preliminary Offering Memorandum dated March [5], 2012 (the
“Preliminary Offering Memorandum”) relating to the Securities;

1.2. the Company’s Final Offering Memorandum dated March [•], 2012 (the “Final
Offering Memorandum”) relating to the Securities;

1.3. the Company’s pricing term sheet dated March [•], 2012 (the “Pricing Term
Sheet”, such document, together with the Preliminary Offering Memorandum, being
referred to herein as the “Pricing Disclosure Package”);

1.4. the Purchase Agreement;

1.5. the Indentures;

1.6. the form of the Securities;

1.7. the Certificate of Incorporation of the Company, certified by the Secretary
of State of the State of Delaware as in effect on March [•], 2012, and certified
by the Secretary of the Company as in effect on each of the date of the adoption
of the resolutions specified in paragraph (g) below, the date of the Purchase
Agreement and the date hereof (the “Company Certificate of Incorporation”);

1.8. the Bylaws of the Company, certified by the Secretary of the Company as in
effect on each of the date of the adoption of the resolutions specified in
paragraph (g) below, the date of the Purchase Agreement and the date hereof (the
“Company Bylaws”);

1.9. resolutions of the Board of Directors of the Company dated March [1], 2012,
and resolutions of the Pricing Committee of the Board of Directors of the
Company dated March [•], 2012, in each case, certified by the Secretary of the
Company;

1.10. the certificates of incorporation and certificates of formation and the
bylaws and limited liability company agreements of the Guarantors, each as
amended and in effect on the date hereof;

1.11. resolutions of board of directors or managers, as the case may be, of each
of the Guarantors related to the approval of the Purchase Agreement; and

1.12. a certificate dated the date hereof (the “Opinion Support Certificate”),
executed by the Senior Vice President and Chief Financial Officer and the Senior
Vice President, General Counsel and Chief Compliance Officer of the Company, a
copy of which is attached hereto as Exhibit A.

 

-2-



--------------------------------------------------------------------------------

As to any facts material to our opinion, we have made no independent
investigation of such facts and have relied, to the extent that we deem such
reliance proper, upon certificates of public officials and officers or other
representatives of the Issuers and on the representations and warranties set
forth in the Purchase Agreement.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

(a) Each Issuer has the corporate power and authority to carry on its business
and own, lease and operate its properties as described in the Final Offering
Memorandum.

(b) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each of the Guarantors.

(c) The statements in the Preliminary Offering Memorandum and the Final Offering
Memorandum under the caption “Certain United States federal income tax
considerations,” insofar as they purport to summarize the United States federal
tax laws and regulations referred to therein or legal conclusions with respect
thereto, constitute an accurate summary of the matters referred to therein in
all material respects, subject to the qualifications and assumptions stated
therein.

(d) Assuming (i) the accuracy of the representations and warranties of the
Issuers set forth in Sections 5(a)(xxxix) and 5(a)(xl) of the Purchase
Agreement, (ii) the due performance by the Issuers and the Initial Purchasers of
the covenants and agreements set forth in the Purchase Agreement, (iii) the
compliance by the Initial Purchasers with the offering and transfer procedures
and the restrictions described in the Final Offering Memorandum, (iv) the
accuracy of the representations and warranties of the Initial Purchasers set
forth in Section 5(b) of the Purchase Agreement, (v) the accuracy of the
representations and warranties made or deemed to be made in accordance with the
Purchase Agreement and the Final Offering Memorandum by purchasers to whom the
Initial Purchasers initially resell the Securities, and (vi) that purchasers to
whom the Initial Purchasers initially resell the Securities have been made aware
of the information set forth in the Final Offering Memorandum under the caption
“Notice to Investors,” the offer, issue, sale and delivery of the Securities
(and the guaranties thereof by the Guarantors) to the Initial Purchasers and the
initial resale of the Securities (and the guaranties thereof by the Guarantors)
by the Initial Purchasers, each in the manner contemplated by the Purchase
Agreement and the Final Offering Memorandum, do not require registration under
the Securities Act; provided, however, that we express no opinion as to any
subsequent resale of any Security (and the guaranties thereof by the
Guarantors).

(e) Each Issuer is not, and immediately after giving effect to the issuance and
sale of the Securities and the application of proceeds therefrom as described in
the Pricing Disclosure Package and the Final Offering Memorandum, will not be,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

-3-



--------------------------------------------------------------------------------

In addition, we have participated in conferences with officers and other
representatives of the Issuers, the independent registered public accounting
firm for the Issuers, your counsel and your representatives at which the
contents of the Pricing Disclosure Package and the Final Offering Memorandum and
related matters were discussed and, although we have not independently verified
and are not passing upon, and do not assume any responsibility for, the
accuracy, completeness or fairness of the statements contained or incorporated
by reference in the Pricing Disclosure Package and the Final Offering Memorandum
(except as and to the extent set forth in paragraph 3 above), on the basis of
the foregoing (relying with respect to factual matters to the extent we deem
appropriate upon statements by officers and other representatives of the
Issuers), no facts have come to our attention that have led us to believe that
(i) the Pricing Disclosure Package, as of [•] p.m (Eastern Time) on March [•],
2012 (which you have informed us is a time prior to the time of the first sale
of the Securities by any Initial Purchaser), contained an untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or (ii) the Final Offering Memorandum, as of its date and
as of the date hereof, contained or contains an untrue statement of a material
fact or omitted or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, it being understood that we express no opinion, statement
or belief in this letter with respect to (i) the statements under the caption
“Description of Notes” in the Pricing Disclosure Package and the Final Offering
Memorandum; (ii) the financial statements and related schedules, including the
notes and schedules thereto and the auditor’s report thereon and (iii) any other
financial or accounting data, included or incorporated or deemed incorporated by
reference in, or excluded from, the Final Offering Memorandum or the Pricing
Disclosure Package.

We express no opinion as to the laws of any jurisdiction other than
(i) applicable laws of the United States of America, (ii) the General
Corporation Law of the State of Delaware and (iii) the Delaware Limited
Liability Company Act.

Our opinions expressed herein are subject to the following additional
assumptions and qualifications:

The opinion set forth in paragraph 2 above with respect to United States federal
income tax consequences is based upon our interpretations of current United
States federal income tax law, including court authority and existing final and
temporary U.S. Treasury regulations, which are subject to change both
prospectively and retroactively, and upon the assumptions and qualifications
discussed herein. We note that such opinion represents merely our best legal
judgment on the matters presented and that others may disagree with our
conclusion. Such opinion is not binding upon the Internal Revenue Service or
courts, and there is no guarantee that the Internal Revenue Service will not
successfully challenge our conclusions. No assurance can be given that future
legislative, judicial or administrative changes, on either a prospective or
retroactive basis, would not adversely affect the accuracy of our conclusions.

 

-4-



--------------------------------------------------------------------------------

In making our examination of executed documents, we have assumed (except to the
extent that we expressly opine above) (1) the valid existence and good standing
of each of the parties thereto, (2) that such parties had the power and
authority, corporate, partnership, limited liability company or other, to enter
into and to incur and perform all their obligations thereunder, (3) the due
authorization by all requisite action, corporate, partnership, limited liability
company or other, and the due execution and delivery by such parties of such
documents and (4) to the extent such documents purport to constitute agreements,
that each of such documents constitutes the legal, valid and binding obligation
of each party thereto, enforceable against such party in accordance with its
terms. In this paragraph (iv), all references to parties to documents shall be
deemed to mean and include each of such parties, and each other person (if any)
directly or indirectly acting on its behalf.

Treasury Circular 230 Disclosure. This disclosure is provided to comply with
Treasury Circular 230. The opinion set forth in paragraph 5 of this letter is
not intended or written to be used, and cannot be used, by any person for the
purpose of avoiding tax penalties that may be imposed on the person. Such
opinion was written to support the promoting, marketing or recommending of the
transactions or matters addressed by this written advice, and the taxpayer
should seek advice based on the taxpayer’s particular circumstances from an
independent tax advisor. No limitation has been imposed by our firm on
disclosure of the tax treatment or tax structure of the transaction.

This opinion is being furnished only to you in connection with the sale of the
Securities under the Purchase Agreement occurring today and is solely for your
benefit and is not to be used, circulated, quoted or otherwise referred to for
any other purpose or relied upon by any other Person, including any purchaser of
any Security from you and any subsequent purchaser of any Security, without our
express written permission, except that reference may be made to it in the
Purchase Agreement or any list of closing documents pertaining to the offering
of the Securities. The opinions expressed herein are as of the date hereof only
and are based on laws, orders, contract terms and provisions, and facts as of
such date, and we disclaim any obligation to update this opinion letter after
such date or to advise you of changes of facts stated or assumed herein or any
subsequent changes in law.

Very truly yours,

 

-5-



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF OPINION OF COMPANY’S GENERAL COUNSEL

The opinion of James W. Noe, general counsel for the Company (capitalized terms
not otherwise defined herein shall have the meanings provided in the Purchase
Agreement, to which this is an Exhibit), to be delivered pursuant to
Section 8(d) of the Purchase Agreement shall be to the effect that:

The Company has been duly incorporated under the laws of the State of Delaware
and is duly qualified to do business as a foreign corporation in good standing
in all jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except where the failure to so
qualify would not, singularly or in the aggregate, have a Material Adverse
Effect.

Each of Cliffs Drilling Company, Cliffs Drilling Trinidad L.L.C., FDT LLC, FDT
Holdings LLC, Hercules Drilling Company, LLC, Hercules Liftboat Company, LLC,
Hercules Offshore Liftboat Company LLC, Hercules Offshore Services LLC, THE
Offshore Drilling Company, THE Onshore Drilling Company, TODCO Americas Inc.,
TODCO International Inc., TODCO Mexico Inc., SD Drilling LLC and HERO Holdings,
Inc. (collectively, the “Delaware Subsidiaries”) has been duly organized and is
an existing corporation or limited liability company, as applicable, in good
standing under the laws of the State of Delaware, with corporate or limited
liability company power and authority, as applicable, to own its properties and
conduct its business as described in the Pricing Disclosure Package; and each
Delaware Subsidiary is duly qualified to do business as a foreign corporation or
limited liability company, as applicable, in good standing in each of the
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to so qualify or
have such power or authority would not, singularly or in the aggregate, have a
Material Adverse Effect; all of the issued and outstanding equity interests of
each Delaware Subsidiary have been duly authorized and validly issued in
accordance with the organizational documents of such Subsidiary and the Delaware
General Corporate Law or the Delaware LLC Act, as applicable, and are fully paid
(to the extent required under the applicable Delaware Subsidiary’s
organizational documents) and nonassessable (except as such nonassessability may
be affected by Section 18-607 of the Delaware LLC Act), and the equity interests
of each Delaware Subsidiary are owned by the Company, directly or through
Subsidiaries, free from liens, encumbrances, defects or adverse claims (a) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the Company or one of its Subsidiaries as debtor is on
file as of a recent date in the office of the Secretary of State of the State of
Delaware or (b) otherwise known to such counsel, without independent
investigation, in each case other than liens, encumbrances and adverse claims
created by or arising under the Delaware General Corporate Law, the Delaware LLC
Act, the organizational documents of such Delaware Subsidiary, [the Indenture,
the Security Documents,] or the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

Except as disclosed in the Pricing Disclosure Package, there are no contracts,
agreements or understandings known to such counsel between the Issuer and any
other person granting such person the right to require the Issuer to file a
registration statement under the Act with respect to any securities of the
Issuer owned or to be owned by such person or to require the Issuer to include
such securities in the securities registered pursuant to any other registration
statement filed by the Issuer under the Act that have not been validly waived or
satisfied prior to the Closing Date.

Except as disclosed in the Pricing Disclosure Package, to the knowledge of such
counsel (i) there are no legal or governmental proceedings by or before any
court or governmental agency, authority or body to which the Company or any of
its subsidiaries is a party or to which any of their respective properties is
subject of a character required to be described in the Pricing Disclosure
Package (if this offering were registered under the Securities Act) which are
not described as required, and (ii) there are no contracts or documents of a
character required to be described in the Pricing Disclosure Package (if this
offering were registered under the Securities Act) or to be filed as exhibits to
the Company’s reports that have been filed with the SEC and are incorporated by
reference in the Pricing Disclosure Package or the Offering Memorandum (the
“Incorporated Documents”) which are not described or filed as required.

The statements under the caption “Description of other indebtedness” in the
Pricing Disclosure Package and the Offering Memorandum, insofar as such
statements purport to summarize certain provisions of documents referred to
therein, fairly summarize such provisions in all material respects, subject to
the qualifications and assumptions stated therein.

I have participated in conferences with officers and other representatives of
the Company, the independent registered public accounting firm for the Issuers,
with representatives of Company counsel and with representatives of and counsel
for the Initial Purchasers, at which the contents of the Pricing Disclosure
Package and the Offering Memorandum, including each of the Incorporated
Documents, and related matters were discussed, and although I did not
independently verify such information, and am not passing upon and do not assume
any responsibility for, the accuracy, completeness or fairness of the statements
contained in the Pricing Disclosure Package and the Offering Memorandum, on the
basis of the foregoing, no facts have come to my attention that lead me to
believe that that the Pricing Disclosure Package, as of the [pricing date], or
that the Offering Memorandum, as of its date or as of the date hereof, contained
or contains any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading (it being
understood that I have not been requested to and do not make any comment with
respect to the financial statements and related schedules, including the notes
and schedules thereto and the auditors’ report thereon and any other financial
or accounting data included in, or excluded from, the Pricing Disclosure Package
or the Offering Memorandum).

 

-7-



--------------------------------------------------------------------------------

Exhibit A-3

FORM OF OPINION OF BAKER BOTTS L.L.P.

Deutsche Bank Securities Inc.

Credit Suisse Securities (USA) LLC

Goldman, Sachs & Co.

UBS Securities LLC

as representatives of the several Initial Purchasers

c/o Deutsche Bank Securities Inc.

Attn: High Yield Debt Syndicate Desk

60 Wall Street- 44th Floor

New York, New York 10005

 

  Re: [        ]% Senior Secured Notes due 2017 issued by Hercules Offshore,
Inc.

[        ]% Senior Notes due 2019 issued by Hercules Offshore, Inc.

Ladies and Gentlemen:

This opinion letter is delivered to you at the request of Hercules Offshore,
Inc., a Delaware corporation (the “Issuer”), pursuant to Section 8(d) of the
Purchase Agreement dated as of March [            ], 2012 (the “Purchase
Agreement”), among the Issuer, the Guarantors (as hereinafter defined) and you,
as representatives of the several initial purchasers named therein (the “Initial
Purchasers”), relating to the sale of (i) $300,000,000 aggregate principal
amount of the Issuer’s [        ]% Senior Secured Notes due 2017 (the “Secured
Notes”) and (ii) $200,000,000 aggregate principal amount of the Issuer’s
[        ]% Senior Notes due 2019 (the “Unsecured Notes” and, together with the
Secured Notes, collectively, the “Notes”). The Secured Notes are being issued
under an Indenture dated as of April [        ], 2012 (the “Secured Indenture”),
among the Issuer, the Guarantors and U.S. Bank National Association, as trustee
(the “Trustee”) and as collateral agent (the “Collateral Agent”). The Unsecured
Notes are being issued under an Indenture dated as of April [        ], 2012
(the “Unsecured Indenture” and, together with the Secured Indenture,
collectively, the “Indentures”), among the Issuer, the Guarantors and the
Trustee. Capitalized terms used herein but not otherwise defined herein or in
Schedule I attached hereto shall have the respective meanings assigned to them
in the Secured Indenture.

We have acted as special counsel in connection with the transactions provided
for in the Indentures, for the Issuer and each of the following:

 

  1. Cliffs Drilling Company, a Delaware corporation (“Cliffs”);

 

  2. Cliffs Drilling Trinidad L.L.C., a Delaware limited liability company
(“Cliffs Trinidad”);

 

  3. FDT Holdings LLC, a Delaware limited liability company (“FDT Holdings”);

 

-8-



--------------------------------------------------------------------------------

  4. FDT LLC, a Delaware limited liability company (“FDT Towing”);

 

  5. Hercules Drilling Company, LLC, a Delaware limited liability company
(“HDC”);

 

  6. Hercules Liftboat Company, LLC, a Delaware limited liability company
(“HLC”);

 

  7. Hercules Offshore Liftboat Company LLC, a Delaware limited liability
company (“HOLC”);

 

  8. Hercules Offshore Services LLC, a Delaware limited liability company
(“HOS”);

 

  9. HERO Holdings, Inc., a Delaware corporation (“Holdings”);

 

  10. SD Drilling LLC, a Delaware limited liability company (“SD Drilling”);

 

  11. THE Offshore Drilling Company, a Delaware corporation (“THE Offshore”);

 

  12. THE Onshore Drilling Company, a Delaware corporation (“THE Onshore”);

 

  13. TODCO Americas Inc., a Delaware corporation (“TAI”);

 

  14. TODCO International Inc., a Delaware corporation (“TII”); and

 

  15. TODCO Mexico Inc., a Delaware corporation (“TMI”).

The Issuer, Cliffs, Holdings, THE Offshore, THE Onshore, TAI, TII and TMI are
collectively referred to herein as the “Delaware Corporate Obligors” and each,
individually, as a “Delaware Corporate Obligor”. Cliffs Trinidad, FDT Holdings,
FDT Towing, HDC, HLC, HOLC, HOS and SD Drilling are collectively referred to
herein as the “Delaware LLC Obligors” and each, individually, as a “Delaware LLC
Obligor”. The Delaware Corporate Obligors and the Delaware LLC Obligors are
collectively referred to herein as the “Obligors” and each, individually, as an
“Obligor”. The Obligors other than the Issuer are collectively referred to
herein as the “Guarantors” and each, individually, as a “Guarantor”.

As such counsel we have assisted the Obligors in the negotiation of the New York
Transaction Documents (as defined in Schedule I attached hereto). In this
connection and as a basis for the opinions hereinafter expressed, we have
examined executed original counterparts (or photostatic or facsimile copies) of
the documents listed in Schedule I attached hereto. We have also reviewed
certificates of governmental and public officials and of representatives of the
Obligors, statutes, agreements, records and such other instruments and documents
as we have deemed necessary or advisable for purposes of the opinions expressed
below.

In our examination, we have assumed that the signatures on all documents
examined by us are genuine, the legal capacity of all natural persons, all
documents submitted to us as originals are authentic, and all documents
submitted to us as certified, photostatic or facsimile copies conform to the
originals thereof. We have relied upon certificates of governmental and public
officials, and upon representations and warranties made in or pursuant to the
documents referred to in this opinion letter and certificates of representatives
of the Obligors with respect to the accuracy of the factual matters contained
therein or covered thereby.

 

-9-



--------------------------------------------------------------------------------

In rendering the opinions expressed below, we have also assumed, with respect to
all of the documents referred to in this opinion letter, that:

 

  (a) such documents have been duly authorized, executed and delivered by each
party thereto (other than, with respect to the Transaction Documents, the
authorization, execution and delivery by the Obligors) and constitute valid,
binding and enforceable obligations of each party thereto (except to the extent
set forth in our opinions below regarding the enforceability of the New York
Transaction Documents with respect to the Obligors);

 

  (b) all of the parties to such documents are duly organized and validly
existing and have the requisite power and authority (corporate, partnership,
limited liability company or other) to execute, deliver and perform their
obligations under such documents (except to the extent set forth in our opinions
below regarding valid existence and the power and authority of the Obligors to
execute, deliver and perform their obligations under the Transaction Documents);

 

  (c) the descriptions of interests in property attached as exhibits or
schedules to such documents are accurate and describe the interests intended to
be conveyed thereby and the conveying parties have rights in the interests being
so conveyed;

 

  (d) each certificate from governmental or public officials reviewed by us is
accurate, complete and authentic, and all official public records are accurate
and complete;

 

  (e) no laws or judicial, administrative or other action of any governmental
authority of any jurisdiction not expressly opined to herein would adversely
affect the opinions set forth herein; and

 

  (f) the execution, delivery and performance of each Transaction Document to
which an Obligor is a party do not breach or violate (x) any order, writ,
judgment, injunction, decree, determination or award of any governmental
authority applicable to any Obligor or any of its property (except to the extent
set forth in our opinion in paragraph 9(a)(iv) below) or (y) any provision of
any indenture, agreement or instrument to which any Obligor is a party or by
which any Obligor or any of its property is bound (except to the extent set
forth in our opinions below regarding the Material Agreements (as defined in
Schedule I attached hereto)).

On the basis of the foregoing, and subject to the qualifications, exceptions,
assumptions and limitations hereinafter set forth, we are of the opinion that:

1. (a) Each Delaware Corporate Obligor is validly existing as a corporation in
good standing under the laws of the State of Delaware.

 

-10-



--------------------------------------------------------------------------------

(b) Each Delaware LLC Obligor is validly existing as a limited liability company
in good standing under the laws of the State of Delaware.

2. (a) Each Delaware Corporate Obligor has the corporate power and authority to
execute, and to perform its obligations under, each of the Transaction Documents
to which it is a party. Each Transaction Document has been duly authorized by
all necessary corporate action on the part of each Delaware Corporate Obligor
that is a party thereto. Each Transaction Document has been duly executed and
delivered by each Delaware Corporate Obligor that is a party thereto.

(b) Each Delaware LLC Obligor has the limited liability company power and
authority to execute, and to perform its obligations under, each of the
Transaction Documents to which it is a party. Each Transaction Document has been
duly authorized by all necessary limited liability company action on the part of
each Delaware LLC Obligor that is a party thereto. Each Transaction Document has
been duly executed and delivered by each Delaware LLC Obligor that is a party
thereto.

3. (a) Each New York Transaction Document (other than the Notes and the
guarantees of the Notes included in the Indentures) constitutes the valid and
binding obligation of each Obligor that is a party thereto under the laws of the
State of New York, enforceable against such Obligor in accordance with its
terms.

(b) When authenticated by the Trustee in the manner provided in the Indentures
and delivered and paid for by the Initial Purchasers in accordance with the
Purchase Agreement, the Notes will constitute the valid and binding obligation
of the Issuer under the laws of the State of New York, enforceable against the
Issuer in accordance with their terms.

(c) When the Notes have been authenticated by the Trustee in the manner provided
in the Indentures and delivered and paid for by the Initial Purchasers in
accordance with the Purchase Agreement, the guarantees of the Notes included in
the Indentures will constitute the valid and binding obligations of the
Guarantors, enforceable against each Guarantor in accordance with their terms.

4. Each Obligor listed in Schedule II attached hereto is the sole documented
owner of the whole of each Subject Vessel (as defined in Schedule I attached
hereto) listed next to such Obligor’s name in Schedule II attached hereto.

5. Each Subject Vessel is duly documented in the name of the Obligor set forth
next to such Subject Vessel’s name in Schedule II attached hereto under the laws
and flag of the United States of America with the National Vessel Documentation
Center of the United States Coast Guard, in Falling Waters, West Virginia (the
“NVDC”) and, based solely on our review of Certificates of Ownership issued by
the NVDC, as of the dates specified in such Certificates of Ownership, each
Subject Vessel [(other than the Subject Vessel named “Sea Robin,” which is
encumbered by a lien in favor of the LaFourche Parish Sheriff’s Office)], is
free from encumbrances registered with the NVDC other than (i) preferred
mortgages in favor of Wilmington Trust Company, as mortgage trustee, in
connection with the Credit Agreement dated

 

-11-



--------------------------------------------------------------------------------

as of July 11, 2007, among the Issuer, as borrower, the subsidiaries of the
Issuer party thereto, as guarantors, UBS AG, Stamford Branch, as issuing bank,
administrative agent and collateral agent, the lenders from time to time party
thereto and the other agents and parties thereto, and (ii) preferred mortgages
in favor of U.S. Bank National Association, as collateral agent, in connection
with the Indenture dated as of October 20, 2009, among the Issuer, as issuer,
the subsidiaries of the Issuer party thereto, as guarantors, and U.S. Bank
National Association, as trustee and collateral agent.

6. Each U.S. Mortgage (as defined in Schedule I attached hereto) is in proper
form for filing and recording with the NVDC. Subject to the filing requirements
described in the following sentence, each U.S. Mortgage constitutes a “preferred
mortgage” on each Subject Vessel described therein within the meaning of Chapter
313 of Title 46 of the United States Code (the “Ship Mortgage Act”) as security
for the [Obligations] (as defined in such U.S. Mortgage), subject to the
limitations contained in Section [4.14] of each U.S. Mortgage. A fully executed
counterpart original of each U.S. Mortgage is required to be filed and recorded
with the NVDC.

7. Except for the payment of recording or filing fees associated with the filing
of the Financing Statements (as defined in Schedule I attached hereto) pursuant
to the Security Agreement (as defined in Schedule I attached hereto), the filing
of the Trademark Security Agreement (as defined in Schedule I attached hereto)
pursuant to the Security Agreement and the recordings or filings made with
respect to each U.S. Mortgage, no stamp duty, registration tax or similar
documentary tax, governmental fee or charge is required under any law, rule or
regulation in connection with the execution and delivery of the New York
Transaction Documents, including, without limitation, the incurrence of the Note
Obligations thereunder, and the creation, perfection, or the recording of the
Liens purported to be created by the Security Documents (as defined in Schedule
I attached hereto) (other than the Liberian Mortgages).

8. No consent, authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body (each, a “Filing”) is
required on the part of any Obligor for the execution and delivery of the
Transaction Documents or the issuance and sale of the Notes by the Issuer and
the performance by the Obligors of their respective obligations under the
Transaction Documents, subject to the assumptions set forth in paragraph 14 and
except for (i) routine Filings necessary in connection with the conduct of the
business of the Obligors, including routine Filings required to be made under
the Exchange Act, (ii) such other Filings as have been obtained or made,
(iii) such Filings required under federal and state securities laws as provided
in the Purchase Agreement, (iv) Filings required to maintain corporate and
similar standing and existence, (v) Filings required to release existing Liens
on property of the Obligors and (vi) Filings to perfect, to maintain the
perfection of, or to enforce the Liens created under the Security Documents.

9. Neither the execution or delivery by any Obligor of, or the performance of
its obligations and the granting of security interests by such Obligor under,
the Transaction Documents to which it is a party nor the consummation by such
Obligor of the transactions contemplated by the Transaction Documents will
(a) result in a breach or violation of, or constitute a default under, (i) the
Organizational Documents (as defined in Schedule I attached hereto) of such
Obligor, (ii) the terms of any Material Agreement, (iii) any federal, New York
state or

 

-12-



--------------------------------------------------------------------------------

Texas state statute or regulation, the General Corporation Law of the State of
Delaware or the Delaware Limited Liability Company Act, or (iv) any order or
decree, if any, of governmental authorities identified on Schedule IV attached
hereto, which breaches, violations or defaults, in the case of clauses (ii),
(iii) or (iv), would, individually or in the aggregate, have a Material Adverse
Effect (as defined in the Purchase Agreement), or (b) result in the creation of
any security interest in, or lien upon, any of the property of any Obligor
pursuant to any Material Agreement (other than Liens securing the Secured Notes
that are required by the terms of the Secured Indenture and the Collateral
Documents); provided that we express no opinion in this paragraph 9 as to
federal or state securities laws or anti-fraud laws.

10. The provisions of the Security Agreement are effective under the Uniform
Commercial Code as in effect on the date hereof in the State of New York (the
“New York UCC”) to create in favor of the Collateral Agent, for the benefit of
the Secured Parties (as defined in the Security Agreement), a valid security
interest in each Obligor’s right, title and interest in the Pledged Collateral
(as defined in the Security Agreement) to the extent such collateral constitutes
collateral in which a security interest can be created under Article 9 of the
New York UCC (the “Article 9 Collateral”), as security for the payment of each
such Obligor’s Secured Obligations (as defined in the Security Agreement).

11. Upon the filing of each of the Delaware Financing Statements (as defined in
Schedule I attached hereto) in the U.C.C. Filing Section of the Delaware
Department of State (the “Delaware Filing Office”), the Collateral Agent, for
the benefit of the Secured Parties, will have a perfected security interest in
that portion of the Article 9 Collateral described therein in which a security
interest can be perfected by the filing of a financing statement under the
Uniform Commercial Code as in effect on the date hereof in the State of Delaware
(the “Delaware UCC”).

12. The provisions of the Security Agreement are effective under the New York
UCC to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a valid security interest in the securities listed in Schedule III
attached hereto (the “Pledged Securities”). The security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Pledged
Securities will be perfected upon physical delivery of each certificate
representing the Pledged Securities, together with a stock power or similar
instrument indorsed in blank, to the Collateral Agent in the State of New York.
Assuming the Collateral Agent does not have notice of any adverse claim (within
the meaning of Section 8-102(a) of the New York UCC) to the Pledged Securities,
upon the taking of the actions set forth in the immediately preceding sentence,
the Collateral Agent will be a protected purchaser (within the meaning of
Section 8-303(a) of the New York UCC) with respect to such Pledged Securities
and will acquire its security interest in such Pledged Securities free of any
adverse claim thereto.

13. The statements under the caption “Description of the secured notes” in the
Preliminary Offering Memorandum (as defined in Schedule I attached hereto), as
supplemented by the Pricing Term Sheet (as defined in Schedule I attached
hereto), and the Offering Memorandum (as defined in Schedule I attached hereto),
insofar as such statements purport to constitute a summary of the terms of the
Secured Notes, are accurate in all material respects. The statements under the
caption “Description of the unsecured notes” in the Preliminary Offering
Memorandum, as supplemented by the Pricing Term Sheet, and the Offering
Memorandum, insofar as such statements purport to constitute a summary of the
terms of the Unsecured Notes, are accurate in all material respects.

 

-13-



--------------------------------------------------------------------------------

14. Assuming, without independent investigation, (i) the accuracy of the
representations and warranties of the Obligors set forth in Sections 5(a)(xxxix)
and 5(a)(xl) of the Purchase Agreement, (ii) the due performance by the Obligors
and the Initial Purchasers of the covenants and agreements set forth in the
Purchase Agreement, (iii) the compliance by the Initial Purchasers with the
offering and transfer procedures and the restrictions described in the Offering
Memorandum, (iv) the accuracy of the representations and warranties of the
Initial Purchasers set forth in Section 5(b) of the Purchase Agreement, (v) the
accuracy of the representations and warranties made or deemed to be made in
accordance with the Purchase Agreement and the Offering Memorandum by purchasers
to whom the Initial Purchasers initially resell the Notes, (vi) that purchasers
to whom the Initial Purchasers initially resell the Notes have been made aware
of the information set forth in the Offering Memorandum under the caption
“Notice to Investors,” and (vii) the offer, issue, sale and delivery of the
Notes (and the guaranties thereof by the Guarantors) to the Initial Purchasers
and the initial resale of the Notes (and the guaranties thereof by the
Guarantors) by the Initial Purchasers, do not require registration under the
Securities Act, it is not necessary to qualify the Indentures under the Trust
Indenture Act of 1939, as amended, in connection with the issuance and sale of
the Notes to the Initial Purchasers or in connection with the offer, resale and
delivery of the Notes by the Initial Purchasers in the manner contemplated by
the Purchase Agreement and the Offering Memorandum, it being expressly
understood that we express no opinion in this paragraph 14 or paragraph 8 as to
any subsequent offer or resale of any of the Notes (and the guaranties thereof
by the Guarantors).

The opinions set forth herein are subject to the following qualifications and
limitations:

(a) Except as expressly set forth herein, we have made no independent
investigation as to the accuracy or completeness of any representation,
warranty, data or other information, written or oral, made or furnished in or in
connection with the Transaction Documents or otherwise, and we have assumed that
neither the Transaction Documents nor any other information furnished to us
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements made therein not misleading.

(b) In rendering the opinions set forth in paragraph 1 above, we have relied
solely upon certificates issued by officials of the State of Delaware.

(c) The opinions expressed in paragraph 3 above are subject to and may be
limited by (i) bankruptcy, insolvency, reorganization, arrangement, fraudulent
conveyance or transfer, moratorium or other similar laws and court decisions,
now or hereafter in effect, relating to or affecting the rights of creditors
generally, and (ii) the application of general

 

-14-



--------------------------------------------------------------------------------

principles of equity, including, without limitation, (x) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (y) concepts of materiality, reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in equity or at law).

(d) Certain of the remedial, waiver, consent and other provisions of the
Security Documents may be unenforceable under existing laws or judicial
decisions. However, subject to the other express qualifications contained
herein, such laws or judicial decisions would not, in our opinion, substantially
interfere with the practical realization of the principal benefits expressed in
the Security Documents, except for the economic consequences of any procedural
delay which might result from such laws or decisions.

(e) We express no opinion as to the enforceability of any provision in the
Transaction Documents to the extent relating to: (i) any failure to comply with
requirements concerning notices, relating to delay or omission to enforce rights
or remedies or purporting to waive or affect rights, claims, defenses or other
benefits to the extent that any of the same cannot be waived or so affected
under applicable law; (ii) indemnities or exculpation from liability to the
extent prohibited by federal or state laws and the public policies underlying
those laws or that might require indemnification for, or exculpation from
liability on account of, negligence, willful misconduct, unlawful acts, fraud or
illegality of an indemnified or exculpated party; (iii) requirements that all
amendments, waivers and terminations be in writing or the disregard of any
course of dealing between the parties; (iv) an attempt to confer subject matter
jurisdiction in respect of bringing suit, enforcement of judgments or otherwise
on any court; (v) methods or procedures for service of process or restricting
access to courts; (vi) venue or waiver of the right to a jury trial; (vii) the
establishment of evidentiary standards or provisions that provide that
determinations by a party are conclusive; (viii) powers of attorney;
(ix) severability of unenforceable provisions from the Transaction Documents to
the extent that the enforcement of remaining provisions would frustrate the
fundamental intent of the parties; (x) any right of setoff that purports to be
more extensive than the right of setoff available at common law; or
(xi) exclusions, waivers or other limitations purporting to affect the liability
of any party for matters set forth in Section 9-602 of the New York UCC, except
as otherwise provided in Section 9-624 of the New York UCC.

(f) The opinions expressed in paragraphs 3, 7, 8 and clause (a)(iii) of
paragraph 9 above are limited to those laws and regulations that, in our
experience, are customarily applicable to transactions of the type embodied by
the Transaction Documents.

 

-15-



--------------------------------------------------------------------------------

(g) In rendering this opinion we have assumed that (i) the holders of the Notes
are concurrently herewith advancing funds to the Issuer or otherwise “giving
value” as contemplated in Section 9-203 of the New York UCC and (ii) each
Obligor that is party to a Security Document has rights in the collateral that
is identified therein.

(h) Our opinions in paragraphs 10, 11 and 12 above are subject to the following
qualifications, assumptions and limitations:

(1) In the case of proceeds (as such term is used in Section 9-102 of the
Delaware UCC), including that portion of the Article 9 Collateral that
constitutes proceeds, continuation of perfection is limited to the extent set
forth in Section 9-315 of the Delaware UCC.

(2) Article 9 of the Delaware UCC requires the filing of continuation statements
within the period of six months prior to the expiration of five years from the
date of the original filing of the Financing Statements in order to maintain the
effectiveness of the filing thereof.

(3) We call to your attention that further filings may be necessary to preserve
and maintain (to the extent established and perfected by the filing of the
Financing Statements) the security interest in the Article 9 Collateral created
under the Security Agreement, including, without limitation, the following:

(I) filings required with respect to proceeds (including that portion of such
Article 9 Collateral that constitutes proceeds) of such Article 9 Collateral
under Section 9-315(d) of the Delaware UCC;

(II) filings required within four months after the change of name, identity or
structure made by or with respect to a Obligor, to the extent set forth in
Sections 9-507 and 9-508 of the Delaware UCC;

(III) filings required within four months after a change by a Obligor of its
location (within the meaning of Section 9-307 of the Delaware UCC) to another
jurisdiction, to the extent set forth in Sections 9-301 and 9-316 of the
Delaware UCC; and

(IV) filings required within one year after the transfer of any such Article 9
Collateral to a Person that becomes a debtor and is located in another
jurisdiction, to the extent set forth in Section 9-316 of the Delaware UCC.

(4) We express no opinion as to the creation of a lien or security interest in
any of the Article 9 Collateral to the extent that the description of such
Article 9 Collateral in a Security Document is “all the debtor’s personal
property” or words of similar import.

 

-16-



--------------------------------------------------------------------------------

(i) We call to your attention that Section 552 of the Bankruptcy Code (11 U.S.C.
§ 101 et seq.) (the “Bankruptcy Code”) limits the extent to which proceeds
realized, and property acquired, by a debtor after the commencement of a case
under the Bankruptcy Code may be subject to a security interest arising from a
security agreement entered into by the debtor before the commencement of such
case.

(j) We have made no examination of and express no opinion with respect to
(i) except as set forth in paragraph 4 above (which is based solely on a review
of copies of Certificates of Documentation and Certificates of Ownership issued
by the United States Coast Guard), titles to or rights in or, except as to
adequacy of form, descriptions of the properties described in the Security
Documents, (ii) except as set forth in paragraph 4 above and the last sentence
of paragraph 12 above, the priority of the liens and security interests created
by the Security Documents or whether there are of record any liens, security
interests, charges or encumbrances on the properties described in the Security
Documents, (iii) except as set forth in paragraphs 6 and 11 above, the filing or
recording of the Security Documents, the Financing Statements or any other
financing statements or other instruments relating thereto, (iv) the creation or
perfection of a security interest in any Excluded Property (as defined in the
Security Agreement) or in any Article 9 Collateral consisting of fixtures,
consumer goods, commercial tort claims, farm products, timber to be cut, goods
covered by a document of title, and minerals and the like (including
as-extracted collateral), or (v) whether the properties described in the
Security Documents are the properties and interests intended by the Collateral
Agent, the Initial Purchasers or the holders of the Notes to be encumbered
thereby.

(k) We express no opinion as to any property or transaction that is excluded
from the scope of Article 9 of the New York UCC by Section 9-109 thereof or
Article 9 of the Delaware UCC by Section 9-109 thereof, except as set forth in
paragraph 6 above. Without limiting the generality of the foregoing, we call to
your attention that Section 9-109(d)(8) of the New York UCC excludes from the
scope of Article 9 of the New York UCC the transfer of an interest in or an
assignment of a claim under a policy of insurance, but Sections 9-315 and 9-322
of the New York UCC apply with respect to proceeds and priorities in proceeds.

(l) We call to your attention that the exercise of any remedies against the
Subject Vessels will be subject to the requirements and limitations of the Ship
Mortgage Act.

(m) We express no opinion as to the specific remedy a court may grant or impose
with respect to the provisions in the U.S. Mortgages requiring the mortgagor to
perform specific affirmative acts, or the process, jurisdiction or venue of any
particular court in respect to any action by any party under the U.S. Mortgages.

 

-17-



--------------------------------------------------------------------------------

(n) Except as set forth in paragraph 4 above, we express no opinion as to
whether any Subject Vessel is free of any claims which might affect the priority
of the U.S. Mortgages or, except as set forth in paragraphs 4 and 5 above, to
the documentation, title, papers, registry, books and accounts, or operations,
of any Subject Vessel.

(o) The opinions contained in paragraphs 4 and 5 above are based solely on a
review of copies of Certificates of Ownership and Certificates of Documentation
issued by the United States Coast Guard and are subject to the additional
assumptions that there are no material inaccuracies in such certificates that
would cause a rescission of the documentation of the Subject Vessels described
therein.

(p) In the event of a foreclosure of any U.S. Mortgage, in order to operate the
Subject Vessels described therein in their present capacity, the buyer of such
Subject Vessels must be a citizen of the United States of America within the
meaning of Title 46, Section 802, of the United States Code, entitled to own and
document the Subject Vessels under the laws of the United States of America and
to operate the Subject Vessels in then applicable trade.

(q) We have assumed that, once the Collateral Agent acquires possession of the
Pledged Securities in the State of New York, the Collateral Agent will maintain
continuous possession of the Pledged Securities in the State of New York.

(r) We express no opinion as to the various state, federal and foreign laws
regulating you, the Initial Purchasers, the Collateral Agent or the Trustee or
the conduct of your or their respective businesses that may relate to the
Transaction Documents and the transactions contemplated thereby.

(s) Our opinions in clauses (a)(ii) and (b) of paragraph 9 above are limited in
that we express no opinion with respect to any breach or violation of, or
default under, or the creation of any security interest or lien under, any
Material Agreement (i) not readily ascertainable from the face of any such
Material Agreement, (ii) arising under or based on any cross-default provision
insofar as it relates to a default under an agreement that is not a Material
Agreement or (iii) arising under or based on any covenant of a financial or
numerical nature or requiring computation.

 

-18-



--------------------------------------------------------------------------------

The foregoing opinions are limited in all respects to the federal laws of the
United States of America, the laws of the States of New York and Texas, Article
9 of the Delaware UCC, the General Corporation Law of the State of Delaware and
the Delaware Limited Liability Company Act, each as in effect on the date
hereof, and no opinion is expressed herein as to any matters governed by the
laws of any other jurisdiction. In connection with the opinions rendered with
respect to the Obligors and the Delaware UCC, we have advised you that we are
not admitted to practice in the State of Delaware, that we have not obtained
opinions of counsel admitted to practice in such jurisdiction with respect to
the matters addressed in such opinions and, accordingly, that such opinions are,
with your permission, based solely upon our review of Article 9 of the Delaware
UCC, the General Corporation Law of the State of Delaware, and the Delaware
Limited Liability Company Act, without consideration of any judicial or
administrative interpretations thereof. We undertake no obligation to file the
Liberian Mortgages, the U.S. Mortgages, the Financing Statements or any other
financing statements or continuation statements related thereto.

The opinions expressed herein are given as of the date hereof, and we undertake
no, and hereby disclaim any, obligation to advise you of any change in any
matter set forth herein. The Trustee may rely upon the opinions expressed in
paragraphs 2 and 3 above as if this letter were addressed to it. Otherwise, the
opinions expressed and the statements made herein are for the sole use and
benefit of, and may only be relied upon by, the addressees hereof and are not to
be used, circulated, quoted or otherwise referred to other than in connection
with the closing under the Purchase Agreement occurring today, or by or to any
other person without our prior written consent. Except for the use permitted
herein, this opinion letter is not to be quoted or reproduced in whole or in
part or otherwise referred to in any manner nor is it to be filed with any
governmental agency or delivered to any other person without our prior written
consent.

                         Very truly yours,

 

-19-



--------------------------------------------------------------------------------

Exhibit A-4

FORM OF OPINION OF SEWARD AND KISSEL

To Each of the Initial Purchasers described below

c/o Deutsche Bank Securities Inc.

Attn: High Yield Debt Syndicate Desk

60 Wall Street – 44th Floor

New York, New York 10005

U.S. Bank National Association

Corporate Trust Services

5555 San Felipe

Suite 1150

Houston, Texas 77056

Re: Hercules Offshore, Inc.

Ladies and Gentlemen:

We have acted as special maritime counsel to Hercules Offshore, Inc. (the
“Company”), a corporation organized under the laws of the State of Delaware, on
matters of Liberian law in connection with that certain purchase agreement dated
April    , 2012 (the “Note Purchase Agreement”), made by and between, inter
alios, the Company, as issuer, certain Guarantors (as such term is defined in
the Note Purchase Agreement), including THE Offshore Drilling Company (“Offshore
Drilling”), Cliffs Drilling Company (“Cliffs Drilling”), TODCO Americas Inc.
(“TODCO Americas”), all corporations organized under the laws of the State of
Delaware, Hercules Drilling Company, LLC (“Hercules Drilling”), Hercules
Offshore Services LLC (“Hercules Offshore”) and SD Drilling LLC (“SD Drilling”
and, together with Offshore Drilling, Cliffs Drilling, TODCO Americas, Hercules
Drilling and Hercules Offshore, collectively, the “Shipowners”), all limited
liability companies organized under the laws of the State of Delaware, as
guarantors, and the entities listed on Schedule I to the Note Purchase Agreement
(the “Initial Purchasers”), as purchasers, pursuant to which the Company has
issued, and the Initial Purchasers have purchased, (i) U.S. $300,000,000
aggregate principal amount of the Company’s             % Senior Secured Notes
due 2017 (collectively, the “Secured Notes”) and (ii) U.S. $200,000,000
aggregate principal amount of the Company’s             % Senior Notes due 2019
(collectively, the “Unsecured Notes” and together with the Secured Notes,
collectively, the “Notes”). This opinion is being delivered to you pursuant to
Sections 8(d) and 8(h) of the Note Purchase Agreement.

In connection herewith, we have examined originals or photocopies certified to
our satisfaction of the following documents:

 

  (a) the Note Purchase Agreement;

 

  (b) the forms of the Notes;

 

  (c) the Indenture (as such term is defined in the Note Purchase Agreement);

 

-20-



--------------------------------------------------------------------------------

  (d) that certain preferred fleet mortgage dated April         , 2012 (the
“Offshore Drilling Fleet Mortgage”) executed by Offshore Drilling in favor of
U.S. Bank National Association, as mortgage trustee (the “Mortgagee”), covering
the Liberian registered vessels listed on Exhibit A thereto (collectively, the
“Offshore Drilling Vessels”);

 

  (e) that certain preferred fleet mortgage dated April         , 2012 (the
“Cliffs Drilling Fleet Mortgage”) executed by Cliffs Drilling in favor of the
Mortgagee covering the Liberian registered vessels listed on Exhibit A thereto
(collectively, the “Cliffs Drilling Vessels”);

 

  (f) that certain preferred mortgage dated April         , 2012 (the “HERCULES
156 Mortgage”) executed by TODCO Americas in favor of the Mortgagee covering the
Liberian registered vessel HERCULES 156 (the “HERCULES 156 Mortgage”);

 

  (g) that certain preferred mortgage dated April         , 2012 (the “HERCULES
173 Mortgage”) executed by Hercules Drilling in favor of the Mortgagee covering
the Liberian registered vessel HERCULES 173 (the “HERCULES 173”);

 

  (h) that certain preferred mortgage dated April         , 2012 (the “HERCULES
350 Mortgage”) executed by Hercules Offshore in favor of the Mortgagee covering
the Liberian registered vessel HERCULES 350 (the “HERCULES 350”);

 

  (i) that certain preferred fleet mortgage dated April         , 2012 (the “SD
Drilling Fleet Mortgage” and together with the Offshore Drilling Fleet Mortgage,
the Cliffs Drilling Fleet Mortgage, the HERCULES 156 Mortgage, the HERCULES 173
Mortgage and the HERCULES 350 Mortgage, collectively, the “Mortgages”) executed
by SD Drilling in favor of the Mortgagee covering the Liberian registered
vessels listed on Exhibit A hereto (collectively, the “SD Drilling Vessels” and
together with the Offshore Drilling Vessels, the Cliffs Drilling Vessels, the
HERCULES 156, the HERCULES 173 and the HERCULES 350, collectively, the
“Vessels”);

 

  (j) the joinder agreement dated April         , 2012 to the Intercreditor
Agreement (as such term is defined in the Note Purchase Agreement); and

 

  (k) the Intercreditor Agreement.

(documents (d) through (i) above being hereinafter referred to as the
“Transaction Documents”).

In such examination we have, with your approval, assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with the original documents of all documents submitted to us as
copies thereof. We have also assumed the power, authority and legal right of all
parties to the Transaction Documents to enter into and to perform their
respective obligations thereunder and the due authorization, execution and
delivery of the Transaction Documents by all parties thereto. We have further
assumed due compliance of the Transaction Documents with all matters of, and the
validity and enforceability thereof under, all such laws as govern or relate to
them other than the laws of the Republic of Liberia in respect of which we are
opining. We have also assumed for the purposes of our opinion that each of the
parties to the Transaction Documents (other than the Shipowners)

 

-21-



--------------------------------------------------------------------------------

has complied with all legal requirements pertaining to its status as such status
relates to its rights to enforce the Transaction Documents against the
Shipowners. Moreover, we have assumed that any consents, licenses, permits,
approvals, exemptions or authorizations required of or by, and any required
registrations or filings with, any governmental authority or regulatory body of
any jurisdiction other than the Republic of Liberia are concerned in connection
with the transactions contemplated by the Transaction Documents have been duly
obtained or made. As to questions of fact material to our opinion, we advise you
that we have not conducted an independent investigation thereof and have relied
exclusively upon the representations set forth in the Transaction Documents and
such agreements, instruments, documents and certificates of public officials and
of officers of the Shipowners as we have deemed necessary or advisable as a
basis for the opinion herein rendered.

In rendering this opinion, we advise you that we are not admitted to practice
before the courts of the Republic of Liberia and, accordingly, insofar as
Liberian law is involved in the opinions hereinafter expressed, we have relied
upon opinions and advice of Liberian counsel rendered in transactions which we
consider to be sufficiently similar to those contemplated by the Transaction
Documents as to afford a satisfactory basis for such opinions, upon our
independent examination of Section 40 of the Liberian General Construction Law
(Title 15 of the Liberian Code of Laws Revised), the Liberian Business
Corporation Act of 1976 (Title 5 of the Liberian Code of Laws Revised),
including amendments thereto through June 19, 2002, the Liberian Maritime Law
(Title 21 of the Liberian Code of Laws Revised), including amendments thereto
through May 22, 2009, and the Liberian Maritime Regulations, as amended, each as
made available to us by The Liberian International Ship & Corporate Registry,
LLC or, prior to December 31, 1999, by Liberian Corporation Services, Inc. and
Liberian Services Inc. and upon our knowledge of the interpretation of analogous
laws in the United States of America. In rendering the opinions set forth below,
we have assumed that the Liberian laws and regulations examined by us have not
been the subject of any further amendments (which assumption, to the best of our
knowledge after due inquiry, is correct) and that the persons who executed the
aforementioned certificates of public officials are duly authorized to act in
such capacity on behalf of the Ministry of Foreign Affairs or the Bureau of
Maritime Affairs, as the case may be, of the Republic of Liberia.

Based upon and subject to the foregoing, we are of the opinion that, insofar as
the laws of the Republic of Liberia are concerned:

 

  1. Each of Offshore Drilling, Cliffs Drilling, Hercules Drilling, TODCO
Americas, Hercules Offshore and SD Drilling is duly qualified as a Foreign
Maritime Entity under the laws of the Republic of Liberia and is entitled to
maintain the registration of those of the Vessels owned thereby in the Republic
of Liberia;

 

  2. Each of the Vessels has been duly registered with the Office of the Deputy
Commissioner of Maritime Affairs of the Republic of Liberia in the ownership of
Offshore Drilling, Cliffs Drilling, Hercules Drilling, TODCO Americas, Hercules
Offshore or SD Drilling, as the case may be, under Liberian registry free from
registered encumbrances other than the Mortgage covering such Vessel and a first
preferred mortgage covering such Vessel in favor of Wilmington Trust Company, as
mortgagee for certain entities;

 

  3. Each of the Mortgages has been duly recorded in accordance with the laws of
the Republic of Liberia and constitutes a preferred mortgage securing the
Secured Notes in a total amount of U.S. $300,000,000, plus interest, expenses
and performance of mortgage covenants;

 

-22-



--------------------------------------------------------------------------------

  4. it is not necessary under the laws of the Republic of Liberia in order to
ensure the validity, effectiveness, perfection or enforceability of the
Transaction Documents, that any of the Transaction Documents be filed,
registered or recorded in any public office or elsewhere in the Republic of
Liberia, except for the recording of the Mortgages with the Office of the Deputy
Commissioner of Maritime Affairs of the Republic of Liberia, which recordings
have been effected;

 

  5. no consents, licenses, permits, approvals, exemptions or authorizations of
or by any governmental authority or regulatory body of the Republic of Liberia,
including any exchange control approvals, are necessary to enable Offshore
Drilling, Cliffs Drilling, Hercules Drilling, TODCO Americas, Hercules Offshore
or SD Drilling to execute, deliver and perform their respective obligations
under the Transaction Documents or to ensure the legality, validity,
performance, enforceability or admissibility into evidence of the Transaction
Documents;

 

  6. neither the execution and delivery by Offshore Drilling, Cliffs Drilling,
Hercules Drilling, TODCO Americas, Hercules Offshore or SD Drilling of, nor the
performance thereby of their respective obligations under, nor the consummation
thereby of the transactions contemplated by, any of the Transaction Documents
will contravene any existing Liberian law, rule or regulation of general
application to which any thereof are subject; and

 

  7. assuming none of the Transaction Documents has been executed in the
Republic of Liberia, there are no stamp or registration duties or similar taxes
or charges payable in the Republic of Liberia in respect of the execution,
delivery, performance or enforcement of any of the Transaction Documents other
than (a) nominal documentary stamp taxes which must be paid if any of the
Transaction Documents is ever submitted to a Liberian court, (b) court fees
consequent upon litigation in the Republic of Liberia and (c) the fees for
recording the Mortgages, which recording fees have been paid.

We qualify our opinion to the extent that (a) the enforceability of the rights
and remedies provided for in the Transaction Documents (i) may be limited by
insolvency, bankruptcy, reorganization, moratorium, fraudulent transfer,
fraudulent conveyance or other similar laws affecting generally the
enforceability of creditors’ rights from time to time in effect and (ii) is
subject to general principles of equity regardless of whether such
enforceability is considered in a proceeding in equity or at law including
application of principles of good faith, fair dealing, commercial
reasonableness, materiality, unconscionability and conflict with public policy
and other similar principles; (b) Liberian courts are not bound by a foreign
judgment and have the right to review a case on the merits if a motion is made
to the court to the effect that there is no merit to the case or the foreign
court lacked jurisdiction; and (c) certain of the remedial provisions of the
Mortgages may be limited or rendered unenforceable by the laws of the Republic
of Liberia (but such laws do not, in our opinion, make the enforceable remedies
provided by the Mortgages unsatisfactory for the realization of the benefits
provided thereby) or under the laws of other jurisdictions where enforcement may
be sought.

This opinion is rendered solely for your benefit and the benefit of your
successors and assigns and may not be relied upon by any other person or entity
for any other purposes nor may it be disclosed to any other persons without our
prior written consent (except that you may furnish a copy of this opinion (i) to
your independent auditors, attorneys and legal advisers, (ii) to any state or
federal authority or independent insurance board or body having regulatory
jurisdiction over you, (iii) pursuant to order or legal process of any court or
governmental agency, (iv) in connection with any legal action to which you are a
party arising out of or in respect of any of the Transaction Documents, and
(v) to any purchasers of the Notes).

                        Very truly yours,

 

-23-



--------------------------------------------------------------------------------

Exhibit B

PRICING SUPPLEMENT

 

-24-